                     Case 20-10755-BLS             Doc 191          Filed 05/12/20           Page 1 of 61




                         IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


 In re:                                                                Chapter 11

 RAVN AIR GROUP, INC. et al.,1                                         Case No. 20-10755 (BLS)

                         Debtors.                                      (Jointly Administered)


                               SCHEDULES OF ASSETS AND LIABILITIES FOR
                                  HAGELAND AVIATION SERVICES, INC.
                                          (CASE NO. 20-10761)




_______________________________________
1
      The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc. (9957), Peninsula Aviation
Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091), and Hageland Aviation Services, Inc.
(2754). The notice address for all of the Debtors is 4700 Old International Airport Road, Anchorage, AK 99502.
             Case 20-10755-BLS         Doc 191     Filed 05/12/20     Page 2 of 61




                      GENERAL NOTES AND STATEMENT OF
                LIMITATIONS, METHODOLOGY, AND DISCLAIMERS
                REGARDING DEBTORS’ SCHEDULES OF ASSETS AND
              LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

On April 5, 2020 (the “Petition Date”), Ravn Air Group, Inc. (“Ravn”) and its seven affiliated
debtors in the above-referenced chapter 11 cases, as debtors and debtors in possession
(collectively, the “Debtors”), commenced cases under title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”). The Debtors are authorized to operate their businesses as debtors in
possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The Debtors’ chapter
11 cases have been consolidated under case number 20-10755 (BLS) for procedural purposes only
and are being jointly administered pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy
Procedure (the “Bankruptcy Rules”).

OVERVIEW OF GENERAL NOTES
Each of the Debtors has herewith filed separate Schedules of Assets and Liabilities (“Schedules”)
and Statements of Financial Affairs (“Statements”). These General Notes and Statement of
Limitations, Methodology, and Disclaimers Regarding Debtors’ Schedules and Statements (the
“General Notes”) relate to each of the Debtors’ Schedules and Statements and set forth the basis
upon which the Schedules and Statements are presented. These General Notes comprise an
integral part of the Schedules and Statements and should be referred to and considered in
connection with any review of the Schedules and Statements. The General Notes are in addition
to any specific notes contained in any Debtor’s Schedules or Statements. The General Notes are
presented for each individual Debtor, however, each provision contained in the General Notes may
not apply to all Debtors. Nothing contained in the Schedules and Statements shall constitute a
waiver of any rights or claims of the Debtors against any third party, or in or with respect to any
aspect of these chapter 11 cases.

The Schedules, Statements, and General Notes should not be relied upon by any person for
information relating to the current or future financial conditions, events, or performance of
any of the Debtors.
The Schedules and Statements have been prepared, pursuant to section 521 of the Bankruptcy
Code and Bankruptcy Rule 1007, by the Debtors with the assistance of their advisors. Financial
information for the period between January 1, 2019 and April 5, 2020, is presented on an unaudited
basis. While management has made reasonable efforts to ensure that the Schedules and Statements
are accurate and complete based on information that was available to them at the time of
preparation, subsequent information or discovery may result in material changes to the Schedules
and Statements, and inadvertent errors or omissions may exist. Moreover, the Schedules and
Statements contain unaudited information, which is subject to further review and potential
adjustment. Nothing contained in the Schedules and Statements shall constitute a waiver of any of
the Debtors’ rights with respect to the chapter 11 cases, including with respect to any issues
involving substantive consolidation, recharacterization, equitable subordination, and/or causes of
              Case 20-10755-BLS          Doc 191      Filed 05/12/20      Page 3 of 61




action arising under the provisions of chapter 5 of the Bankruptcy Code and other relevant non-
bankruptcy laws to recover assets or avoid transfers.


Ravn Air Group: Schedules and Statements Global Notes


1. Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome and an
inefficient use of estate assets for the Debtors to obtain current market valuations for all of their
assets. Accordingly, unless otherwise indicated, the Debtors’ Schedules and Statements reflect net
book values as of March 31, 2020. Furthermore, assets that have fully depreciated or were
expensed for accounting purposes may not appear in these Schedules and Statements as they have
no net book value.

2. Basis of Presentation. For financial reporting purposes, the Debtors prepare consolidated
financial statements that are audited annually. Unlike the consolidated financial statements, these
Schedules and Statements reflect the separate assets and liabilities of each individual Debtor.
These Schedules and Statements do not purport to represent financial statements prepared in
accordance with Generally Accepted Accounting Principles in the United States (“GAAP”).

3. Amendment. Reasonable efforts have been made to prepare and file complete and accurate
Schedules and Statements. Despite these efforts, inadvertent errors or omissions may exist. The
Debtors reserve all rights to, but are not required to, amend or supplement, or both, the Schedules
and Statements from time to time as is necessary and appropriate.

4. Recharacterization. The Debtors have made reasonable efforts to correctly characterize, classify,
categorize, and designate assets, liabilities, executory contracts, unexpired leases, and other items
reported in the Schedules and Statements. However, due to the complexity and size of the Debtors’
business and operations, the Debtors may have improperly characterized, classified, categorized,
or designated certain items. The Debtors thus reserve all of their rights to recharacterize, reclassify,
recategorize, or redesignate items reported in the Schedules and Statements as necessary or
appropriate as additional information becomes available, including, without limitation, whether
contracts or leases listed herein were deemed executory or unexpired as of the Petition Date and
remain executory and unexpired postpetition.

5. Confidentiality. In certain instances in the Schedules and Statements, the Debtors have deemed
it necessary and appropriate to redact from the public record addresses of individuals because of
concerns for the privacy of, or otherwise to preserve the confidentiality of, personally identifiable
information.

6. Summary of Significant Reporting Policies. The Debtors use a consolidated cash management
system through which the Debtors collect substantially all receipts and pay liabilities and expenses.
As a result, certain payments in the Schedules and Statements may have been made prepetition by
one entity on behalf of another entity through the operation of the consolidated cash management
system. A description of the Debtors’ prepetition cash management system is in the Motion of the
Debtors for Interim and Final Orders (I) Approving Continued Use of the Debtors’ Cash
              Case 20-10755-BLS         Doc 191      Filed 05/12/20     Page 4 of 61




Management System, Bank Accounts, and Business Forms; (II) Granting the Debtors Authority to
Open and Close Bank Accounts; and (III) Authorizing Banks to Honor Certain Prepetition
Transfers dated April 5, 2020 [Docket No. 6].

7. Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

8. Valuation. It would be prohibitively expensive, unduly burdensome, and an inefficient use of
estate assets for the Debtors to obtain current market valuations of all of their assets. Accordingly,
unless otherwise indicated, the Schedules and Statements reflect net book values as March 31,
2020. Certain other assets are listed at undetermined amounts, as the net book values may differ
materially from fair market values or the amounts ultimately realized. In addition, certain
depreciable assets with a net book value of zero may be included for completeness. The Debtors
do not intend to amend these Schedules and Statements to reflect actual values.

9. Inventories. Consumable and expendable parts and maintenance supplies related to flight
equipment are scheduled as machinery, equipment and vehicles. Spare parts and supplies are
recorded as inventory when purchased and charged to expense as used. A fleet retirement reserve
for spare parts expected to be on hand at the date the aircraft are retired from service is provided
over the remaining estimated useful life of the related aircraft equipment. An allowance for spare
parts currently identified as obsolete or excess is also provided. Additionally, all inventories and
plant and equipment are presented without consideration of any statutory or consensual liens.

10. Property and Equipment. Unless otherwise indicated, owned property and equipment are stated
at net book value. The Debtors may lease furniture, fixtures, and equipment from certain third
party lessors. Such leases are in the Schedules and Statements, subject to the reservation of rights
set forth in paragraph 11 herein.

11. Leases. The Debtors have not included in the Schedules and Statements the future obligations
of any leases. Nothing herein or in the Schedules or Statements shall be construed as a concession,
admission or evidence as to the determination of the legal status of any leases identified in the
Schedules or Statements, including whether such leases: (i) constitute an executory contract within
the meaning of section 365 of the Bankruptcy Code or other applicable law; or (ii) have not expired
or been terminated or otherwise are not current in full force and effect, and the Debtors reserve all
of their rights.

12. Causes of Action. Despite their reasonable efforts to identify all known assets, the
Debtors may not have listed all of their causes of action or potential causes of action against third
parties as assets in their Schedules and Statements, including, without limitation, avoidance actions
arising under chapter 5 of the Bankruptcy Code and actions under other relevant non-bankruptcy
laws to recover assets. The Debtors reserve all of their rights with respect to any claims, causes of
action or avoidance actions they may have, and neither these Global Notes nor the Schedules and
Statements shall be deemed a waiver of any such claims, causes of action, or avoidance actions or
in any way prejudice or impair the assertion of such claims.

13. Taxes. Claims listed on the Debtors’ Schedule E include claims owing to various taxing
authorities to which the Debtors may potentially be liable. However, certain of such claims may
              Case 20-10755-BLS         Doc 191      Filed 05/12/20     Page 5 of 61




be subject to on-going audits and the Debtors are otherwise unable to determine with certainty the
amount of many, if not all, of the claims listed on Schedule E. Therefore, the Debtors have listed
estimated claim amounts, where possible, or alternatively listed such claims as undetermined in
amount and marked the claims as unliquidated, pending final resolution of ongoing audits or other
outstanding issues. The Debtors reserve their right to dispute or challenge whether such claims are
entitled to priority.

14. Future Aircraft and Aircraft Engine Purchases. To the extent applicable, the Debtors have not
included in the Schedules and Statements any future purchase commitments or the related amounts
to be paid in connection with the purchase of aircraft or aircraft engines.

15. Employee Claims. The Bankruptcy Court entered first day orders granting the authority, but
not the obligation, to the Debtors to pay certain prepetition employee wages, salaries, severance,
benefits and other obligations in the ordinary course. Accordingly, only employee related claims
for prepetition amounts due that have not been paid as of the time that the Schedules and
Statements were prepared by the Debtors, including employee-related claims for items not
authorized to be paid by order of the Bankruptcy Court, have been included in the Schedules and
Statements.

16. Clearinghouse Agreements. The Bankruptcy Court entered first day orders granting the
authority, but not the obligation, to the Debtors to make certain payments of prepetition obligations
relating to certain clearinghouse agreements. Accordingly, related liabilities that have been paid
or otherwise satisfied as of the Petition Date have been excluded from Schedule F, although the
agreements may be listed on Schedule G.

17. Other Claims Paid Pursuant to Court Orders. Pursuant to certain orders of the
Bankruptcy Court entered in the Debtors’ chapter 11 cases, the Debtors were authorized (but not
directed) to pay, among other things, certain prepetition claims. Accordingly, these liabilities may
have been or may be satisfied in accordance with those orders, and therefore may not be listed in
the Schedules and Statements.

18. Insiders. The Debtors have included all payments and awards made to executive officers and
the members of the board of directors during the twelve months preceding the Petition Date.
Included in the value reflected are cash payments to or for the benefit of the insider (inclusive of
payroll, bonus and other employee benefits paid in cash). Persons have been included in the
Statements for informational purposes only, and the listing of an individual as an insider is not
intended to be and should not be construed as a legal characterization of that person as an insider
and does not act as an admission of any fact, claim, right or defense, and all such rights, claims
and defenses are reserved. Further the Debtors do not take any position concerning (a) the person’s
influence over the control of the Debtors, (b) the person’s management responsibilities and
functions, (c) the person’s decision-making or corporate authority, or (d) whether the person could
successfully argue that he or she is not an insider under applicable law, including federal securities
law, or any theories of liability or for any other purpose.

19. Excluded Assets and Liabilities. The Debtors may have excluded from the Schedules certain
of the following items, which may be included in their GAAP financial statements: intercompany
              Case 20-10755-BLS           Doc 191       Filed 05/12/20      Page 6 of 61




receivables, investments in subsidiaries, certain accrued liabilities, including, without limitation,
accrued salaries, employee benefit accruals, and certain other accruals, capitalized interest, debt
acquisition costs, restricted cash, goodwill, financial instruments, air traffic liabilities, certain other
assets, and deferred revenues and gains. Other non-material assets and liabilities may also have
been excluded. The Debtors have reflected intercompany balances as of March 31, 2020 on
Schedules B and F for the relevant debtor.

20. Intercompany Claims. Claims among the Debtor and its affiliated Debtors, as reflected in the
applicable entities’ balance sheet accounts (each an “Intercompany Receivable” or “Intercompany
Payable” and, collectively, the “Intercompany Claims”), are reported on Schedules B and F, as
applicable. The Intercompany Claims primarily result from: provision of management services,
operating expenses, aircraft and equipment leasing, and, as a result of the Debtors’ cash
management practices, one Debtor satisfying the obligations of another Debtor.

21. Litigation. Certain litigation actions reflected as claims against one Debtor may relate to any
of the other Debtors. The Debtors have made commercially reasonable efforts to record these
actions in the Schedules and Statements of the Debtor that is party to the action. In addition, the
Debtors have excluded details relating to federal and state agency discrimination charges, labor
arbitration and grievance claims, and government investigations and civil penalty actions.
Discrimination charges have been excluded to protect the privacy interests of the charging parties
and because the majority of such claims generally will not result in actual litigation. Labor
arbitration and grievance claims are omitted to protect the privacy interests of the grieving party.
Government investigations and notices civil penalty actions were excluded due to confidentiality
and privacy concerns or because the majority of such claims are for de minimis amounts, have
been promptly remediated or will not ultimately give rise to a civil penalty.

22. Claim Description. Any failure to designate a claim in the Schedules and Statements as
“contingent,” “unliquidated,” or “disputed” does not constitute an admission that such claim or
amount is not “contingent,” unliquidated,” or “disputed.” The Debtors reserve all of their rights to
dispute, or to assert offsets or defenses to, any claim reflected on these Schedules on any grounds,
including, without limitation, amount, liability, priority, status, or classification, or to otherwise
subsequently designate any claim as “contingent,” “unliquidated,” or “disputed.” Moreover, the
Debtors reserve all of their rights to, but are not required to, amend their Schedules and Statements
as necessary and appropriate, including modifying claims descriptions and designations.

23. Debt Representatives. Claims relating to the repayment of principal, interest and other fees and
expenses under agreements governing any syndicated credit facility or debt security issued by or
for the benefit of the Debtors pursuant to an indenture where the identities of the lenders or other
parties in interest are not known with certainty are scheduled listing the administrative agent under
the applicable credit facility or the indenture trustee on behalf of the lenders or other parties in
interest.

24. Unliquidated Claim Amounts. Claim amounts that could not be readily quantified by the
Debtors are scheduled as “unliquidated.” To the extent the Debtors are able to ascertain or estimate
all or a portion of the claim amounts, they may have listed the known or estimated claim amount
              Case 20-10755-BLS          Doc 191      Filed 05/12/20      Page 7 of 61




and marked the claims as unliquidated, pending final resolution of outstanding issues necessary to
determine the total claim amount with certainty.

25. Liabilities. The Debtors have sought to allocate liabilities between prepetition and postpetition
periods based on the information and research that was conducted in connection with the
preparation of the Schedules and Statements. As additional information becomes available and
further research is conducted, the allocation of liabilities between prepetition and postpetition
periods may change. The Debtors reserve their right to, but are not required to, amend the
Schedules and Statements as they deem appropriate to reflect this.

26. Guarantees and Other Second Liability Claims. The Debtors have used commercially
reasonable efforts to locate and identify guarantees and other secondary liability claims
(collectively, the “Guarantees”) in their executory contracts, unexpired leases, secured financings,
debt instruments, and other such agreements. Where Guarantees have been identified, they have
been included in the relevant Schedules F and H for the affected Debtor or Debtors. Guarantees
have generally been included in Schedules of the guarantor Debtor as “contingent” unless
otherwise specified. Certain Guarantees embedded in the Debtors’ executory contracts, unexpired
leases, secured financings, debt instruments, and other such agreements may have been
inadvertently omitted. Thus, the Debtors reserve all of their rights to, but are not required to, amend
the Schedules if additional Guarantees are identified.

27. Intellectual Property Rights. Exclusion of certain intellectual property shall not be construed
to be an admission that those intellectual property rights have been sold, abandoned, or terminated,
or otherwise have expired by their terms, or have been assigned or otherwise transferred pursuant
to a sale, acquisition, or other transaction. Conversely, inclusion of certain intellectual property
shall not be construed to be an admission that those intellectual property rights have not been
abandoned, have not been terminated, or otherwise have not expired by their terms, or have not
been assigned or otherwise transferred pursuant to a sale, acquisition, or other transaction.
Accordingly, the Debtors reserve all of their rights as to the legal status of all intellectual property
rights.

28. Totals. All totals that are included in the Schedules and Statements represent totals of all the
known amounts included in the Schedules and Statements and exclude items identified as
“undetermined” or “unliquidated.” To the extent that there are undetermined or unliquidated
amounts, the actual totals may be materially different from the listed totals.

29. Self-Insured. The Debtors are self-insured for medical, dental, and vision plans. To the extent
such plans are administered, the administrators of the plans have been listed on Schedule G.
              Case 20-10755-BLS         Doc 191     Filed 05/12/20      Page 8 of 61




Specific Disclosures with Respect to the Debtors’ Schedules


30. Schedule A/B – Bank Balances. Bank account balances are as of the March 31, 2020. Details
with respect to the Debtors’ cash management system and bank accounts are provided in the
Motion of the Debtors for Interim and Final Orders (I) Approving Continued Use of the Debtors’
Cash Management System, Bank Accounts, and Business Forms; (II) Granting the Debtors
Authority to Open and Close Bank Accounts; and (III) Authorizing Banks to Honor Certain
Prepetition Transfers dated April 5, 2020 [Docket No. 6].

31. Schedule D: Creditors Holding Secured Claims. Except as otherwise agreed pursuant to a
stipulation or agreed order or general order entered by the Bankruptcy Court, the Debtors reserve
their rights to dispute or challenge the validity, perfection or immunity from avoidance of any lien
purported to be granted or perfected in any specific asset to a secured creditor listed on Schedule
D of any Debtor. Certain claims are listed on Schedule D as “unliquidated” because the value of
the collateral securing such claims is unknown. Moreover, although the Debtors may have
scheduled claims of various creditors as secured claims, the Debtors reserve all rights to dispute
or challenge the secured nature of any such creditor’s claim or the characterization of the structure
of any such transaction or any document or instrument (including without limitation, any
intercompany agreement) related to such creditor’s claim. In certain instances, a Debtor may be a
co-obligor, co-mortgagor or guarantor with respect to scheduled claims of other Debtors, and no
claim set forth on Schedule D of any Debtor is intended to acknowledge claims of creditors that
are otherwise satisfied or discharged by other entities. The descriptions provided in Schedule D
are intended only to be a summary. Reference to the applicable loan agreements and related
documents is necessary for a complete description of the collateral and the nature, extent and
priority of any liens. Nothing in the Global Notes or the Schedules and Statements shall be deemed
a modification or interpretation of the terms of such agreements.
The amounts listed in Schedule D for loans related to aircraft purchases are principal amounts due
as of the Petition Date. In certain instances, both prepetition and postpetition interest, as well as
scheduled principal payments, has been paid to creditors since the Petition Date. Further payments
of interest and principal are expected to be made pursuant to elections made by the Debtors, or
stipulations entered into by the Debtors and certain aircraft financiers or related parties, pursuant
to section 1110 of the Bankruptcy Code.
32. Schedule E: Creditors Holding Priority Claims. Listing a claim on Schedule E as priority does
not constitute an admission by the Debtors of the claimant’s legal rights or a waiver of the
Debtors’ right to recharacterize or reclassify the claim or contract. The Bankruptcy Court entered
a number of first day orders granting authority to pay certain prepetition priority claims.
Accordingly, only claims against Debtors for prepetition amounts that have not been paid as of the
Petition Date have been included in Schedule E. The Debtors reserve their rights to object to any
listed claims on the ground that, among other things, they have already been satisfied.

The Debtors have included total amounts for air traffic liabilities on Schedule E. Due to consumer
privacy laws, these amounts have not been allocated to specific customers. The Debtors reserve
              Case 20-10755-BLS          Doc 191     Filed 05/12/20      Page 9 of 61




their right to, but believe they are not required to, amend the Schedules to reflect those allocations
to individual customers at a later date.

33. Schedule F: Creditors Holding Unsecured Non-Priority Claims. Schedule F does not include
certain deferred charges, deferred liabilities or general reserves. Such amounts are general
estimates of liabilities and do not represent specific claims as of the Petition Date; however, they
are reflected on the Debtors’ books and records as required in accordance with GAAP. The claims
listed in Schedule F arose or were incurred on various dates. In certain instances, the date on which
a claim arose is an open issue of fact. While commercially reasonable efforts have been made,
determining the date upon which each claim in Schedule F was incurred or arose would be, in
certain cases, unduly burdensome and cost prohibitive and, therefore, the Debtors have not listed
a date for each claim listed on Schedule F. Schedule F may contain information regarding potential,
pending and closed litigation involving the Debtors. In certain instances, the Debtor that is the
subject of the litigation is unclear or undetermined. However, to the extent that litigation involving
a particular Debtor has been identified, such information is contained in the Schedule for that
Debtor. The inclusion of any litigation in these Schedules and Statements does not constitute an
admission by any Debtor of liability, the validity of any action, the availability of insurance
coverage, or the amount or treatment of any claims, defenses, counterclaims, or cross-claims or
the amount or treatment of any potential claim resulting from any current or future litigation. The
Debtors have generally excluded internal grievance claims to protect the privacy interests of the
grieving party and because the majority of such claims generally will not result in actual litigation.
In addition, certain litigation or claims covered by insurance policies maintained by the Debtors
may be excluded from Schedule F. The claims of individual creditors are generally listed at the
amounts recorded on the Debtors’ books and records and may not reflect credits or allowances due
from the creditor. The Debtors reserve all of their rights concerning credits or allowances. The
Bankruptcy Court entered first day orders granting authority to the Debtors to pay certain
prepetition obligations in the ordinary course of business. Accordingly, only claims against the
Debtors for prepetition amounts that have not been paid as of the Petition Date have been included
in Schedule F. The Debtors reserve their rights to object to any listed claims on the ground that,
among other things, they have already been satisfied.

34. Schedule G: Executory Contracts and Unexpired Leases. The businesses of the Debtors are
complex. While commercially reasonable efforts have been made to ensure the accuracy of
Schedule G, inadvertent errors, omissions or over-inclusions may have occurred. The Debtors
hereby reserve all of their rights to dispute the validity, status, or enforceability of any contracts,
agreements or leases set forth in Schedule G and to amend or supplement such Schedule as
necessary. The contracts, agreements and leases listed on Schedule G may not have taken effect
or be binding on any party and may have expired or been modified, amended, or supplemented
from time to time by various amendments, restatements, waivers, estoppel certificates, letter and
other documents, instruments and agreements which may not be listed therein. Certain of the real
property leases and contracts listed on Schedule G may contain renewal options, guarantees of
payments, options to purchase, rights of first refusal, rights to lease additional space and other
miscellaneous rights. Such rights, powers, duties and obligations are not set forth on Schedule G.
Nothing herein shall be construed as a concession or evidence that any of the contracts, agreements
or leases identified on Schedule G: (i) constitute an executory contract within the meaning of
section 365 of the Bankruptcy Code or other applicable law; or (ii) have not expired or been
             Case 20-10755-BLS         Doc 191     Filed 05/12/20     Page 10 of 61




terminated or otherwise are not current in full force and effect. The Debtors reserve all of their
rights, claims and causes of action with respect to the contracts and agreements listed on the
Schedule, including the right to dispute or challenge the characterization or the structure of any
transaction, document, or instrument. Certain of these contracts or leases may have been modified,
amended or supplemented by various documents, instruments or agreements that may not be listed,
but are nonetheless incorporated by this reference. Certain executory agreements may not have
been memorialized in writing and could be subject to dispute. Schedule G generally does not
include stand-alone equipment purchase orders. Certain of the contracts, agreements and leases
listed on Schedule G may have been entered into by more than one of the Debtors. Such contracts,
agreements and leases are listed on Schedule G of each such Debtor.

35. Schedule H: Co-Debtors. In the ordinary course of their businesses, the Debtors are involved
in pending or threatened litigation and claims arising out of the conduct of their businesses. These
matters may involve multiple plaintiffs and defendants, some or all of whom may assert cross-
claims and counter-claims against other parties. Because such claims are listed elsewhere in the
Schedules and Statements, they have not been set forth individually on Schedule H. Schedule H
also reflects guarantees by various Debtors. The Debtors may not have identified certain
guarantees that are embedded in the Debtors’ executory contracts, unexpired leases, secured
financings, debt instruments and other such agreements. Further, the Debtors believe that certain
of the guarantees reflected on Schedule H may have expired or are no longer enforceable. Thus,
the Debtors reserve their right to amend the Schedules to the extent that additional guarantees are
identified or such guarantees are discovered to have expired or are unenforceable. Schedule H is
furnished for informational purposes only to apprise parties in interest of co-debtor relationships
of the Debtors as of the Petition Date and is derived from documents in the possession of the
Debtors. It is not an admission or recognition that any co-debtor liability exists or existed.
             Case 20-10755-BLS         Doc 191      Filed 05/12/20     Page 11 of 61




Specific Disclosures with Respect to the Debtors’ Statements
36. Question 3: Payments or Transfers within 90 Days of the Petition Date. This includes any
disbursement or other transfer made by the Debtors within 90 days before the Petition Date. The
Debtors have excluded, without limitation, payroll and related taxes, insider payments disclosed
in Question 4, and intercompany transfers. Additionally, these payments are based on the Debtors’
book transactions.

37. Question : Payments or Transfers to Insiders within 1 Year of the Petition Date. Corvus
Airlines, Inc.made payments to BlackBird, LLC for the lease of an aircraft. BlackBird, LLC is an
entity owned or controlled by Robert Hajdukovich, a Director of the Ravn Air Group, Inc.

38. Question 6: Setoffs. The Debtors routinely incur setoffs from third parties during the ordinary
course of business. Setoffs in the ordinary course can result from various routine transactions,
including intercompany transactions, counterparty settlements (in particular, interline ticketing
setoffs with other carriers), pricing discrepancies, and other disputes between the Debtors and third
parties. Certain of these constitute normal setoffs consistent with the ordinary course of business
in the Debtors’ industry. In such instances, such ordinary course setoffs are excluded from the
Debtors’ responses to Question 6 of the Statements. The Debtors reserve all rights to enforce or
challenge, as the case may be, any setoffs that have been or may be asserted.

39. Question 23: Other Transfers. The Debtors have excluded any de minimis asset sales made in
the ordinary course of business.

40. Question 26(d): Financial Statements. In the regular course of business, the Debtors have
provided consolidated financial information to banks, customers, suppliers, rating agencies,
aircraft lessors and other various interested parties. In light of the number of recipients and the
possibility that such information may have also been shared with parties without the Debtors’
knowledge or consent, the Debtors have not disclosed specific individuals or entities.

41. Question 28: Parties in Control. Certain of the Debtors’ employees have the title director and
are not listed here. Each such director reports to an executive within the company.
                                   Case 20-10755-BLS                  Doc 191          Filed 05/12/20   Page 12 of 61

 Fill in this information to identify the case:

 Debtor name: Hageland Aviation Services, Inc.

 United States Bankruptcy Court for the: District of Delaware
                                                                                                                        Check if this is an
 Case number: 20-10761
                                                                                                                        amended ling


O cial Form 206Sum
Summary of Assets and Liabilities for Non-Individuals

 1. Schedule A/B: Assets - Real and Personal Property (O cial Form 206A/B)
  1a. Real property:                                                                                                       $7,577,872.02
          Copy line 88 from Schedule A/B
  1b. Total personal property:                                                                                          $348,192,162.41
          Copy line 91A from Schedule A/B
  1c. Total of all property:                                                                                            $355,770,034.43
          Copy line 92 from Schedule A/B


 2. Schedule D: Creditors Who Have Claims Secured by Property (O cial Form 206D)                                          $92,257,994.74
 Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D

 3. Schedule E/F: Creditors Who Have Unsecured Claims (O cial Form 206E/F)
  3a. Total claim amounts of priority unsecured claims:                                                                      $381,643.91
          Copy the total claims from Part 1 from line 5a of Schedule E/F
  3b. Total amount of claims of nonpriority amount of unsecured claims:                                                 $339,622,226.08
          Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F


 4. Total Liabilities                                                                                                    $432,261,864.73
 Lines 2 + 3a + 3b
                                       Case 20-10755-BLS                 Doc 191           Filed 05/12/20              Page 13 of 61

   Fill in this information to identify the case:

   Debtor name: Hageland Aviation Services, Inc.

   United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                         Check if this is an
   Case number: 20-10761
                                                                                                                                                         amended ling


 O cial Form 206A/B
 Schedule A/B: Assets — Real and Personal Property 12/15
  Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which the
  debtor holds rights and powers exercisable for the debtor's own bene t. Also include assets and properties which have no book value, such as fully depreciated assets
  or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired
  Leases (O cial Form 206G).
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor’s name and case
  number (if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts from the
  attachment in the total for the pertinent part.
  For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a xed asset schedule or depreciation
  schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor’s interest, do not deduct the value of secured
  claims. See the instructions to understand the terms used in this form.

 Part 1:     Cash and Cash Equivalents

1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.

       Yes. Fill in the information below.



  All cash or cash equivalents owned or controlled by the debtor                                                                        Current value of debtor’s interest

 2. Cash on hand

 2.1                                                                                                                                                                    $0.00




 3. Checking, savings, money market, or nancial brokerage accounts (Identify all)
 Name of institution (bank or brokerage rm)                           Type of account                    Last 4 digits of account #


 3.1       First National Bank of Alaska                                    Payroll Account              1044                                                           $0.00



 3.2       First National Bank of Alaska                                    Checking Account             9213                                                        $137.10



 3.3       First National Bank of Alaska                                    Checking Account             2457                                                           $0.00



 4. Other cash equivalents (Identify all)
 4.1                                                                                                                                                                    $0.00



 5. Total of Part 1
 Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                                                    $137.10



 Part 2:     Deposits and prepayments

 6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.

       Yes. Fill in the information below.
Debtor     Hageland Aviation Services, Inc._________________________________________                    Case number (if known) 20-10761________________________________________
           Name
                                        Case 20-10755-BLS                      Doc 191           Filed 05/12/20               Page 14 of 61
                                                                                                                                               Current value of debtor’s interest
  7. Deposits, including security deposits and utility deposits
  Description, including name of holder of deposit


  7.1       Prepaid Other / Deposits                                                                                                                                      $3,250.00



  8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
  Description, including name of holder of prepayment


  8.1       Prepaid Land Leases                                                                                                                                         $93,622.29



  9. Total of Part 2
  Add lines 7 through 8. Copy the total to line 81.
                                                                                                                                                                       $96,872.29



  Part 3:     Accounts receivable

  10. Does the debtor have any accounts receivable?

        No. Go to Part 4.

        Yes. Fill in the information below.



                                                                                                                                               Current value of debtor’s interest
  11. Accounts receivable
  11a.      90 days old or                               $122,451.67       —                                         $$0.00   = ........                              $122,451.67
            less:
                                     face amount                                doubtful or uncollectible accounts

  11b.      Over 90 days old:                                   $0.00      —                                          $0.00   = ........                                     $0.00
                                     face amount                                doubtful or uncollectible accounts


  12. Total of Part 3
  Current value on lines 11a + 11b = line 12. Copy the total to line 82.
                                                                                                                                                                      $122,451.67



  Part 4:     Investments

  13. Does the debtor own any investments?

        No. Go to Part 5.

        Yes. Fill in the information below.



                                                                                                 Valuation method used for current             Current value of debtor’s interest
                                                                                                 value
  14. Mutual funds or publicly traded stocks not included in Part 1
  Name of fund or stock:


  14.1                                                                                                                                                                        $0.00



  15. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
  partnership, or joint venture
  Name of entity:                                           % of ownership:


  15.1                                                                                                                                                                        $0.00
Debtor     Hageland Aviation Services, Inc._________________________________________              Case number (if known) 20-10761________________________________________
           Name
                                     Case 20-10755-BLS                    Doc 191          Filed 05/12/20            Page 15 of 61
  16. Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
  Describe:


  16.1                                                                                                                                                                $0.00



  17. Total of Part 4
  Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                                                     $0.00



  Part 5:      Inventory, excluding agriculture assets

  18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.

     Yes. Fill in the information below.



   General description                                        Date of        Net book value of            Valuation method used        Current value of debtor’s interest
                                                              the last       debtor's interest            for current value
                                                              physical       (Where available)
                                                              inventory
  19. Raw materials
  19.1                                                                                           $                                                                    $0.00



  20. Work in progress
  20.1                                                                                           $                                                                    $0.00



  21. Finished goods, including goods held for resale
  21.1                                                                                           $                                                                    $0.00



  22. Other inventory or supplies
  22.1                                                                                           $                                                                    $0.00



  23. Total of Part 5
  Add lines 19 through 22. Copy the total to line 84.
                                                                                                                                                                     $0.00



  24. Is any of the property listed in Part 5 perishable?

     No

     Yes


  25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was led?

         No
                    Book value                          $         Valuation method                                         Current value                                    $
         Yes


  26. Has any of the property listed in Part 5 been appraised by a professional within the last year?

     No

     Yes
Debtor     Hageland Aviation Services, Inc._________________________________________              Case number (if known) 20-10761________________________________________
           Name
                                       Case 20-10755-BLS                   Doc 191         Filed 05/12/20            Page 16 of 61
  Part 6:      Farming and shing-related assets (other than titled motor vehicles and land)

  27. Does the debtor own or lease any farming and shing-related assets (other than titled motor vehicles and land)?

     No. Go to Part 7.

     Yes. Fill in the information below.



   General description                                                        Net book value of           Valuation method used       Current value of debtor’s interest
                                                                              debtor's interest           for current value
                                                                              (Where available)
  28. Crops—either planted or harvested
  28.1                                                                                            $                                                                  $0.00



  29. Farm animals Examples: Livestock, poultry, farm-raised sh
  29.1                                                                                            $                                                                  $0.00



  30. Farm machinery and equipment (Other than titled motor vehicles)
  30.1                                                                                            $                                                                  $0.00



  31. Farm and shing supplies, chemicals, and feed
  31.1                                                                                            $                                                                  $0.00



  32. Other farming and shing-related property not already listed in Part 6
  32.1                                                                                            $                                                                  $0.00



  33. Total of Part 6
  Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                                                    $0.00



  34. Is the debtor a member of an agricultural cooperative?

         No

         Yes. Is any of the debtor’s property stored at the cooperative?

                        No

                        Yes


  35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was led?

         No
                   Book value                           $          Valuation method                                      Current value                                     $
         Yes


  36. Is a depreciation schedule available for any of the property listed in Part 6?

     No

     Yes


  37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

     No

     Yes
Debtor   Hageland Aviation Services, Inc._________________________________________                           Case number (if known) 20-10761________________________________________
         Name
                                         Case 20-10755-BLS                        Doc 191            Filed 05/12/20                 Page 17 of 61
  Part 7:    O ce furniture, xtures, and equipment; and collectibles

  38. Does the debtor own or lease any o ce furniture, xtures, equipment, or collectibles?

     No. Go to Part 8.

     Yes. Fill in the information below.



   General description                                                               Net book value of                Valuation method used            Current value of debtor’s interest
                                                                                     debtor's interest                for current value
                                                                                     (Where available)
  39. O ce furniture
  39.1      345-25329872                                                                             $203.19         Net Book Value                                                    $203.19



  39.2      Desk PLF, 71x30 Cherry                                                                 $1,829.67         Net Book Value                                                  $1,829.67



  39.3      FLIGHT SIMULATOR                                                                            $0.00        Net Book Value                                                       $0.00



  39.4      Furniture and Fixtures                                                                 $1,916.04         Net Book Value                                                  $1,916.04



  39.5      FURNITURE RCL F/1704                                                                     $940.03         Net Book Value                                                    $940.03



  39.6      O ce Desk 72'Wx 29-1/2"H                                                                 $547.03         Net Book Value                                                    $547.03



  39.7      Stool, Task, Mesh, LEA, Blk                                                            $1,599.58         Net Book Value                                                  $1,599.58




  40. O ce xtures
  40.1                                                                                                      $                                                                             $0.00




  41. O ce equipment, including all computer equipment and communication systems equipment and software
  41.1      Computers - Server ACS #AF-171467                                                    $10,000.00          Net Book Value                                                 $10,000.00



  41.2      HP CPU TOWERS 4                                                                             $0.00        Net Book Value                                                       $0.00



  41.3      IER 400                                                                                     $0.00        Net Book Value                                                       $0.00



  41.4      TIX COUNTER COMPUTERS                                                                  $4,948.18         Net Book Value                                                  $4,948.18




  42. Collectibles Examples: Antiques and gurines; paintings, prints, or other artwork; books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card collections; other
  collections, memorabilia, or collectibles

  42.1                                                                                                      $                                                                             $0.00




  43. Total of Part 7
  Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                                                                  $21,983.72
Debtor    Hageland Aviation Services, Inc._________________________________________                   Case number (if known) 20-10761________________________________________
          Name
                                      Case 20-10755-BLS                     Doc 191            Filed 05/12/20              Page 18 of 61
  44. Is a depreciation schedule available for any of the property listed in Part 7?

     No

     Yes


  45. Has any of the property listed in Part 7 been appraised by a professional within the last year?

     No

     Yes


  Part 8:    Machinery, equipment, and vehicles

  46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.

     Yes. Fill in the information below.



   General description                                                          Net book value of              Valuation method used         Current value of debtor’s interest
   Include year, make, model, and identi cation numbers (i.e., VIN,             debtor's interest              for current value
   HIN, or N-number)                                                            (Where available)
  47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
  47.1                                                                                    $876,740.55        Net Book Value                                          $876,740.55
  See Schedule 47 Attachment



  48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors, oating homes, personal watercraft, and shing vessels
  48.1                                                                                               $                                                                      $0.00




  49. Aircraft and accessories
  49.1                                                                                  $3,261,035.10        Net Book Value                                        $3,261,035.10
  See Schedule 49 Attachment



  50. Other machinery, xtures, and equipment (excluding farm machinery and equipment)
  50.1                                                                                  $3,917,672.28        Net Book Value                                        $3,917,672.28
  See Schedule 50 Attachment



  51. Total of Part 8.
  Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                                                  $8,055,447.93



  52. Is a depreciation schedule available for any of the property listed in Part 8?

     No

     Yes


  53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

     No

     Yes


  Part 9:    Real Property

  54. Does the debtor own or lease any real property?

     No. Go to Part 10.

     Yes. Fill in the information below.
Debtor    Hageland Aviation Services, Inc._________________________________________                  Case number (if known) 20-10761________________________________________
          Name
                                     Case 20-10755-BLS                      Doc 191           Filed 05/12/20             Page 19 of 61
  55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
   Description and location of property                         Nature and extent of          Net book value of           Valuation method used          Current value of
   Include street address or other description such as          debtor’s interest in          debtor's interest           for current value              debtor’s interest
   Assessor Parcel Number (APN), and type of property           property                      (Where available)
   (for example, acreage, factory, warehouse,
   apartment or o ce building), if available.

  55.1       See Schedule 55 Attachment                                                                 $7,577,872.02     Net Book Value                         $7,577,872.02



  56. Total of Part 9.
  Add the current value of all lines in question 55 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                                                $7,577,872.02



  57. Is a depreciation schedule available for any of the property listed in Part 9?

     No

     Yes


  58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

     No

     Yes


  Part 10:       Intangibles and intellectual property

  59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.

     Yes. Fill in the information below.



   General description                                                         Net book value of              Valuation method used        Current value of debtor’s interest
                                                                               debtor's interest              for current value
                                                                               (Where available)
  60. Patents, copyrights, trademarks, and trade secrets
  60.1                                                                                              $                                                                        $0.00




  61. Internet domain names and websites
  61.1                                                                                              $                                                                        $0.00




  62. Licenses, franchises, and royalties
  62.1                                                                                              $                                                                        $0.00




  63. Customer lists, mailing lists, or other compilations
  63.1       Customer List                                                             Undetermined          None                                                Undetermined



  64. Other intangibles, or intellectual property
  64.1       Intangible Assets                                                           $164,493.24         None                                                Undetermined




  65. Goodwill
  65.1                                                                                              $                                                                        $0.00
Debtor    Hageland Aviation Services, Inc._________________________________________                 Case number (if known) 20-10761________________________________________
          Name
                                     Case 20-10755-BLS                      Doc 191         Filed 05/12/20                 Page 20 of 61
  66. Total of Part 10.
  Add lines 60 through 65. Copy the total to line 89.
                                                                                                                                                           Undetermined



  67. Do your lists or records include personally identi able information of customers (as de ned in 11 U.S.C. §§ 101(41A) and 107)?

     No

     Yes


  68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?

     No

     Yes


  69. Has any of the property listed in Part 10 been appraised by a professional within the last year?

     No

     Yes


  Part 11:       All other assets

  70. Does the debtor own any other assets that have not yet been reported on this form?
  Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.

     Yes. Fill in the information below.



                                                                                                                                        Current value of debtor’s interest
  71. Notes receivable
  Description (include name of obligor)
  71.1                                                                  $                                              $   =                                          $0.00
                                                                                       -
                                               total face amount                           doubtful or uncollectible
                                                                                           amount



  72. Tax refunds and unused net operating losses (NOLs)
  Description (for example, federal, state, local)
  72.1                                                                                              Tax year                                                           $0.00




  73. Interests in insurance policies or annuities
  73.1                                                                                                                                                                 $0.00




  74. Causes of action against third parties (whether or not a lawsuit has been led)
  74.1                                                                                                                                                                 $0.00

  Nature of Claim

  Amount requested                                                                                $



  75. Other contingent and unliquidated claims or causes of action of every nature, including counterclaims of the debtor and rights to set off claims
  75.1                                                                                                                                                                 $0.00

  Nature of Claim

  Amount requested                                                                                $



  76. Trusts, equitable or future interests in property
Debtor    Hageland Aviation Services, Inc._________________________________________                Case number (if known) 20-10761________________________________________
          Name
                                     Case 20-10755-BLS                    Doc 191           Filed 05/12/20            Page 21 of 61
  76.1                                                                                                                                                              $0.00




  77. Other property of any kind not already listed Examples: Season tickets, country club membership
  77.1     Fund Drive Dep & 2018 Willamette/YUTE                                                                                                               $10,262.12



  77.2     Intercompany Due from Corvus                                                                                                                   $335,004,029.24



  77.3     Intercompany Due from PASI                                                                                                                       $1,865,158.93



  77.4     Intercompany Due from Ravn Air Group                                                                                                             $3,015,819.41




  78. Total of Part 11.
  Add lines 71 through 77. Copy the total to line 90.
                                                                                                                                                        $339,895,269.70



  79. Has any of the property listed in Part 11 been appraised by a professional within the last year?

     No

     Yes
Debtor    Hageland Aviation Services, Inc._________________________________________                 Case number (if known) 20-10761________________________________________
          Name
                                         Case 20-10755-BLS                    Doc 191       Filed 05/12/20              Page 22 of 61
  Part 12:       Summary

    In Part 12 copy all of the totals from the earlier parts of the form.

   Type of property                                                            Current value of             Current value of real
                                                                               personal property            property

  80. Cash, cash equivalents, and nancial assets. Copy line 5, Part 1.                     $137.10


  81. Deposits and prepayments. Copy line 9, Part 2.                                    $96,872.29


  82. Accounts receivable. Copy line 12, Part 3.                                       $122,451.67


  83. Investments. Copy line 17, Part 4.                                                      $0.00


  84. Inventory. Copy line 23, Part 5.                                                        $0.00


  85. Farming and shing-related assets. Copy line 33, Part 6.                                 $0.00


  86. O ce furniture, xtures, and equipment; and collectibles. Copy                     $21,983.72
  line 43, Part 7.


  87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                       $8,055,447.93


  88. Real property. Copy line 56, Part 9.                                                                        $7,577,872.02


  89. Intangibles and intellectual property.. Copy line 66, Part 10.                  Undetermined


  90. All other assets. Copy line 78, Part 11.                                     $339,895,269.70


  91. Total. Add lines 80 through 90 for each column                   91a.                                             91b.
                                                                                  $348,192,162.41                                                 $7,577,872.02



  92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.
                                                                                                                                                         $355,770,034.43
                             Case 20-10755-BLS         Doc 191      Filed 05/12/20      Page 23 of 61
                                                  SCHEDULE 47 ATTACHMENT
                              Automobiles, Vans, Trucks, Motorcycles, Trailers, and Titled Farm Vehicles

                               General Description                              Net Book Value Valuation Method Current Value
  47.1    1 TON CARGO VAN                                                            $19,936.83 Net Book Value     $19,936.83
  47.2    2000 GALLON AVGAS FUEL TANK                                                     $0.00 Net Book Value          $0.00
  47.3    2003 FORD WINSTAR FAI                                                       $1,265.56 Net Book Value      $1,265.56
  47.4    2004 FORD FLATBED 080917                                                    $6,426.00 Net Book Value      $6,426.00
  47.5    2008 FORD F350 VIN#1FDWW37Y78EB82182                                        $7,516.67 Net Book Value      $7,516.67
  47.6    2009 FORD F550 INTERNAL COMBUSTION                                          $7,752.25 Net Book Value      $7,752.25
  47.7    2009 FORD F550 VIN#1FDAW57Y69EA29008                                        $7,516.67 Net Book Value      $7,516.67
  47.8    2011 FORD F150XLT #C52679                                                   $8,340.31 Net Book Value      $8,340.31
  47.9    2011 FORD F250XL                                                            $6,056.67 Net Book Value      $6,056.67
  47.10   2012 FORD F-250 XLT                                                         $8,550.00 Net Book Value      $8,550.00
  47.11   2012 FORD F450 DE-ICE TRUCK                                                 $7,941.09 Net Book Value      $7,941.09
  47.12   2012 JEEP PATRIOT                                                           $3,822.00 Net Book Value      $3,822.00
  47.13   2013 FORD F450 12' FLAT BED, 4WD, CREW                                     $11,500.00 Net Book Value     $11,500.00
  47.14   2013 JEEP PATRIOT 1C4NJPBAED886812                                            $819.00 Net Book Value        $819.00
  47.15   2014 JEEP PATRIOT 1C4NJRBB5ED809175                                         $3,907.17 Net Book Value      $3,907.17
  47.16   2014 RAM PROMASTER 2 #3C6TRVCG7EE101406                                     $1,513.20 Net Book Value      $1,513.20
  47.17   2014 TERRASTAR SFA 16' VAR                                                  $2,634.52 Net Book Value      $2,634.52
  47.18   2016 JEEP PATRIOT - BLACK 1C4NJPBA5GD502362                                   $880.40 Net Book Value        $880.40
  47.19   2017 CHEVY EXPRESS 4X4 VAN                                                 $31,598.45 Net Book Value     $31,598.45
  47.20   2017 GMC CARGO VAN VIN #1GTW7AFG4H1294198                                  $21,515.55 Net Book Value     $21,515.55
  47.21   2017 JEEP PATRIOT VIN# 1C4NJRBB4HD1797068                                   $6,901.15 Net Book Value      $6,901.15
  47.22   2017 JEEP PATRIOT VIN# 1C4NJRBB6HD197069                                    $6,901.15 Net Book Value      $6,901.15
  47.23   4D KUBOTA DIESEL RTV                                                          $996.89 Net Book Value        $996.89
  47.24   BETHEL FREIGHT RACKING                                                     $13,007.12 Net Book Value     $13,007.12
  47.25   BOBCAT, 2006 WHITE 530114698                                                    $0.00 Net Book Value          $0.00
  47.26   CAD DESIGN SERVICES                                                         $1,460.17 Net Book Value      $1,460.17
  47.27   CART, FOX YELLOW                                                                $0.00 Net Book Value          $0.00
  47.28   CAT 924H HXC02053                                                           $5,049.39 Net Book Value      $5,049.39
  47.29   DEICER TRUCK, 1985 FORD F350                                                    $0.00 Net Book Value          $0.00
  47.30   DEICER TRUCK, 1980 FORD WHITE                                                 $341.99 Net Book Value        $341.99
  47.31   DEICER TRUCK, 1986 FORD WHITE DE-TRUCK TM-1800                                  $0.00 Net Book Value          $0.00
  47.32   DEICER TRUCK, 2004 PREMIER WHITE                                                $0.00 Net Book Value          $0.00
  47.33   DEICER TRUCK,1982 CHEVY BLK/WHT                                                 $0.00 Net Book Value          $0.00
  47.34   DIESEL ENGINE FORKLIFT                                                      $2,335.23 Net Book Value      $2,335.23
  47.35   DIGITAL VIPER ECLIPSE                                                      $11,773.92 Net Book Value     $11,773.92
  47.36   ENGINE- 2010 FUEL TRUCK INT'L 20-219 3HTWCAAR1AN206931                          $0.00 Net Book Value          $0.00
  47.37   FBO UNIT, FRT GP VOUCHER NUMBER #1189236                                   $26,861.00 Net Book Value     $26,861.00
  47.38   FORD SUPER DUTY F-250 SRW                                                  $31,675.53 Net Book Value     $31,675.53
  47.39   FORKLIFT CAT DP40K                                                              $0.00 Net Book Value          $0.00
  47.40   FORKLIFT TOYOTA S/N #64700                                                 $23,395.67 Net Book Value     $23,395.67
  47.41   FORKLIFT, 1991 CAT                                                              $0.00 Net Book Value          $0.00
  47.42   FORKLIFT, 2013 CAT 2ET4000 YELLOW #FN449324                                 $1,178.49 Net Book Value      $1,178.49
  47.43   FORKLIFT, 2013 MAXIMAL ELECTRIC FB25 1325B3307                                $990.94 Net Book Value        $990.94
  47.44   FORKLIFT, CAT 2ET3000 FN434658.                                             $1,146.53 Net Book Value      $1,146.53
  47.45   FORKLIFT, CAT 2ET3000 SHIPPING                                                  $0.00 Net Book Value          $0.00
  47.46   FORKLIFT, CATERPILLAR 2ET4000                                               $1,375.12 Net Book Value      $1,375.12
  47.47   FORKLIFT, MITISUBISHI FG25 GREEN                                                $0.00 Net Book Value          $0.00
  47.48   FORKLIFT,1994 MITSUBISHI GGEEN                                                  $0.00 Net Book Value          $0.00
  47.49   FORKLIFT,CAT DP30 YELLOW 7BM00510                                             $815.91 Net Book Value        $815.91
  47.50   FREIGHT CHARGE TO KSM                                                         $966.08 Net Book Value        $966.08
  47.51   FREIGHT CHARGE, ALASKA MARINE LINES                                         $7,377.62 Net Book Value      $7,377.62
  47.52   FREIGHT GSE TO BET                                                         $11,860.17 Net Book Value     $11,860.17
  47.53   GARSITE 3000 GALLON JET REFUELER                                           $81,250.00 Net Book Value     $81,250.00
  47.54   GENERATOR AND AUTOMATIC SWITCH PANEL                                        $1,250.00 Net Book Value      $1,250.00
  47.55   GENERATOR, FOX YELLOW                                                           $0.00 Net Book Value          $0.00
  47.56   GSE PURCHASED FROM YUTE                                                    $84,189.20 Net Book Value     $84,189.20
  47.57   HITCH, EPIN #AE0PT0033-1                                                      $291.00 Net Book Value        $291.00
  47.58   HOT SHOT #HC2905OG                                                         $49,360.67 Net Book Value     $49,360.67
  47.59   JEEP PATRIOT RED 2015 1C4NJPBA0FD239042                                       $777.19 Net Book Value        $777.19
  47.60   JEEP PATRIOT SILVER 2015 1C4NJPBA9FD329041                                    $777.19 Net Book Value        $777.19
  47.61   KUBOTA RTVX900WH S/N #37137                                                 $5,528.43 Net Book Value      $5,528.43
  47.62   LOADER 2011 JOHN DEERE 244J                                                 $1,701.44 Net Book Value      $1,701.44


In re: Hageland Aviation Services, Inc.
Case No. 20-10761                                                                                                   Page 1 of 3
                             Case 20-10755-BLS         Doc 191      Filed 05/12/20      Page 24 of 61
                                                  SCHEDULE 47 ATTACHMENT
                              Automobiles, Vans, Trucks, Motorcycles, Trailers, and Titled Farm Vehicles

                               General Description                              Net Book Value Valuation Method Current Value
  47.63   LOADER CAT 906 3NW18489                                                         $0.00 Net Book Value          $0.00
  47.64   LOADER CAT 906H CAT00906AMER01831                                           $1,789.87 Net Book Value      $1,789.87
  47.65   LOADER CAT 908H                                                             $2,927.68 Net Book Value      $2,927.68
  47.66   LOADER CAT 928G                                                             $1,742.73 Net Book Value      $1,742.73
  47.67   LOADER CAT IT28B                                                                $0.00 Net Book Value          $0.00
  47.68   LOADER CAT IT28G                                                           $23,234.63 Net Book Value     $23,234.63
  47.69   LOADER, 2013 CAT 906H                                                       $2,164.12 Net Book Value      $2,164.12
  47.70   LOADER, 950 CAT ENGINE OVERHAUL                                                 $0.00 Net Book Value          $0.00
  47.71   LOADER, CAT 904B CAT0904BKB4L00828                                              $0.00 Net Book Value          $0.00
  47.72   LOADER, CAT 906                                                                 $0.00 Net Book Value          $0.00
  47.73   LOADER, CAT 906 3NW02143                                                        $0.00 Net Book Value          $0.00
  47.74   LOADER, CAT 908 7BJ13059                                                        $0.00 Net Book Value          $0.00
  47.75   LOADER, CAT 908H LMD00349                                                       $0.00 Net Book Value          $0.00
  47.76   LOADER, CAT 924H LOADER DCA1 C6E35985                                       $3,862.42 Net Book Value      $3,862.42
  47.77   LOADER, CAT 950B                                                                $0.00 Net Book Value          $0.00
  47.78   LOADER, CAT 950B ENGINE REPLACEMENT                                             $0.00 Net Book Value          $0.00
  47.79   LOADER, CAT IT28G 2003 YELLOW DBT00386                                          $0.00 Net Book Value          $0.00
  47.80   LOADER, CAT SHIPPING                                                            $0.00 Net Book Value          $0.00
  47.81   MT FUEL TRAILER                                                             $3,842.37 Net Book Value      $3,842.37
  47.82   NAPA IBS                                                                   $13,521.84 Net Book Value     $13,521.84
  47.83   NISSAN FD50 FORKLIFT                                                       $15,578.75 Net Book Value     $15,578.75
  47.84   PORTABLE DEICING POD (200 GALLON TANK)                                      $1,256.88 Net Book Value      $1,256.88
  47.85   PRESS WASHER FOR DE-ICE TOWER                                              $17,665.73 Net Book Value     $17,665.73
  47.86   REBUILT DEICER                                                             $21,193.33 Net Book Value     $21,193.33
  47.87   SALE OF FUEL TRUCKS TO CROWLEY                                                  $0.00 Net Book Value          $0.00
  47.88   SHIPPING CHARGE BELT LOADER ADQ-DUT                                         $2,604.07 Net Book Value      $2,604.07
  47.89   TANK 1K DW UI2085 FGRD                                                        $635.96 Net Book Value        $635.96
  47.90   TANK, 2000 FIREGUARD DBLE TANK                                              $5,845.38 Net Book Value      $5,845.38
  47.91   TANK, 2K FUEL TANK                                                              $0.00 Net Book Value          $0.00
  47.92   TANK, 2K FUEL TANK                                                              $0.00 Net Book Value          $0.00
  47.93   TANK, 3000 GAL FUEL                                                             $0.00 Net Book Value          $0.00
  47.94   TANK, FUEL (2)                                                                  $0.00 Net Book Value          $0.00
  47.95   TANK, FUEL TANK                                                                 $0.00 Net Book Value          $0.00
  47.96   TANK, FUEL TANK 2                                                           $2,638.14 Net Book Value      $2,638.14
  47.97   TANK, FUEL TANK 250-300 GAL                                                     $0.00 Net Book Value          $0.00
  47.98   TANK, FUEL TANK 5333                                                            $0.00 Net Book Value          $0.00
  47.99   TANK, FUEL TANK 6000 GALLONS                                                $2,519.85 Net Book Value      $2,519.85
 47.100   TANK, FUEL TANKS                                                                $0.00 Net Book Value          $0.00
 47.101   TANK, JET A FUEL TANK 3000 GALLONS                                              $0.00 Net Book Value          $0.00
 47.102   TENSACONE TOPPER, YELLOW, BELT                                              $1,869.45 Net Book Value      $1,869.45
 47.103   TOYOTA FORKLIFT 6/27/17                                                    $27,416.67 Net Book Value     $27,416.67
 47.104   TOYOTA FORKLIFT PAQ #70712                                                  $3,725.07 Net Book Value      $3,725.07
 47.105   TOYOTA FORKLIFT S/N #90909                                                 $21,983.75 Net Book Value     $21,983.75
 47.106   TRANSPORTATION OF ELKHART SURPLUS GSE TO ANC                                $5,356.00 Net Book Value      $5,356.00
 47.107   TRANSPORTATION OF GSE DE-ICERS                                             $13,657.80 Net Book Value     $13,657.80
 47.108   TRANSPORTATION OF PASI GSE                                                 $15,141.00 Net Book Value     $15,141.00
 47.109   TRUCK 2000 CHEVY S10 PICKUP 1GCCS19WX18180305                                   $0.00 Net Book Value          $0.00
 47.110   TRUCK 2005 FORD RANGER XLT                                                      $0.00 Net Book Value          $0.00
 47.111   TRUCK, 1977 INT'L FUEL WHITE                                               $39,765.27 Net Book Value     $39,765.27
 47.112   TRUCK, 1993 FORD BOX WHITE                                                      $0.00 Net Book Value          $0.00
 47.113   TRUCK, 1995 FORD UTILITY F350 WHITE                                           $957.13 Net Book Value        $957.13
 47.114   TRUCK, 1999 ISUZU BOX                                                           $0.00 Net Book Value          $0.00
 47.115   TRUCK, 2000 FORD F-150                                                          $0.00 Net Book Value          $0.00
 47.116   TRUCK, 2001 CHEVY SONOMA WHITE                                                  $0.00 Net Book Value          $0.00
 47.117   TRUCK, 2001 FORD F-250 WHITE                                                    $0.00 Net Book Value          $0.00
 47.118   TRUCK, 2001 GARSITE FUEL 2500 GAL                                               $0.00 Net Book Value          $0.00
 47.119   TRUCK, 2002 FORD F350 SILVER                                                    $0.00 Net Book Value          $0.00
 47.120   TRUCK, 2003 FORD F250 GRAY                                                      $0.00 Net Book Value          $0.00
 47.121   TRUCK, 2003 FORD RANGER PICK UP WHITE                                           $0.00 Net Book Value          $0.00
 47.122   TRUCK, 2003 ISUZU BOX WHITE 4KLB4B1RS3J800548                                   $0.00 Net Book Value          $0.00
 47.123   TRUCK, 2004 FORD F150 DRK GRAY 1FTRX14W64NB67351                                $0.00 Net Book Value          $0.00
 47.124   TRUCK, 2005 FORD ECONOLINE BOX                                                  $0.00 Net Book Value          $0.00


In re: Hageland Aviation Services, Inc.
Case No. 20-10761                                                                                                   Page 2 of 3
                             Case 20-10755-BLS         Doc 191      Filed 05/12/20      Page 25 of 61
                                                  SCHEDULE 47 ATTACHMENT
                              Automobiles, Vans, Trucks, Motorcycles, Trailers, and Titled Farm Vehicles

                               General Description                Net Book Value Valuation Method Current Value
 47.125   TRUCK, 2005 INT'L FUEL 1HTMPAFN96H170263                          $0.00 Net Book Value          $0.00
 47.126   TRUCK, 2009 CHEVY 1500 PICK UP WHITE 1GCEK14X79Z235081            $0.00 Net Book Value          $0.00
 47.127   TRUCK, 2010 GARSITE DURASTAR FUEL 3HAMKAAN2BL354454               $0.00 Net Book Value          $0.00
 47.128   TRUCK, 2011 JEEP PATRIOT                                        $444.92 Net Book Value        $444.92
 47.129   TRUCK, 2012 FORD F350 WHITE                                     $779.31 Net Book Value        $779.31
 47.130   TRUCK, 2012 JEEP PATRIOT 1C4NJRBB9CD543639                      $444.79 Net Book Value        $444.79
 47.131   TRUCK, 2012 JEEP PATRIOT WHITE                                  $417.57 Net Book Value        $417.57
 47.132   TRUCK, CHEVY FLATED BLUE CCS532V150291                            $0.00 Net Book Value          $0.00
 47.133   TRUCK, GRUMMAN BOX                                                $0.00 Net Book Value          $0.00
 47.134   TT8 TRACTOR, DIESEL, AWD                                     $35,588.61 Net Book Value     $35,588.61
 47.135   TUG 2004 LEKTRO 8700B A82440-105D                             $5,520.22 Net Book Value      $5,520.22
 47.136   TUG- DIESEL SS# 6216                                          $2,847.86 Net Book Value      $2,847.86
 47.137   TUG- SS#6217                                                  $2,847.86 Net Book Value      $2,847.86
 47.138   TUG, 1998 LEKTRO RED OR WHITE                                 $1,173.18 Net Book Value      $1,173.18
 47.139   TUG, 2001 LEKTRO AC TOW TRACTOR A81715-601DP                    $937.78 Net Book Value        $937.78
 47.140   TUG, 2002 LEKTRO TYPE E                                         $984.05 Net Book Value        $984.05
 47.141   TUG, 2007 CLARK WHITE CTAE40                                      $0.00 Net Book Value          $0.00
 47.142   TUG, EAGLE TT8 AWD RED 8714                                       $0.00 Net Book Value          $0.00
 47.143   TUG,1985 CLARK                                                    $0.00 Net Book Value          $0.00
 47.144   VAN 2011 CHEVY EXPRESS 1GNSHBF42B1175832                        $315.20 Net Book Value        $315.20
 47.145   VAN 2011 CHEVY EXPRESS 1GNSHBF42B1175880                        $318.95 Net Book Value        $318.95
 47.146   VAN, 1983 GMC HIGH SEIRRA 3500 WHITE                              $0.00 Net Book Value          $0.00
 47.147   VAN, 1998 ISUZU BOX JALC4B1K7W7002159                             $0.00 Net Book Value          $0.00
 47.148   VAN, 1999 FORD E350 GRAY                                          $0.00 Net Book Value          $0.00
 47.149   VAN, 2001 FORD WINDSTAR WHITE                                     $0.00 Net Book Value          $0.00
 47.150   VAN, 2003 CHEVY EXPRESS CARGO WHITE 1GCFH25T731147688             $0.00 Net Book Value          $0.00
 47.151   VAN, 2005 FORD WHITE 1FBNE31L26HA03496                            $0.00 Net Book Value          $0.00
 47.152   VAN, 2011 CHEVY EXPRESS WHITE 1GNSHBF44B1174763                 $309.19 Net Book Value        $309.19
 47.153   VAN, 2011 CHEVY EXPRESS WHITE 1GNSHBF47B1176345                 $309.19 Net Book Value        $309.19
 47.154   VAN, 2011 CHEVY EXPRESS1500 WHITE                               $313.34 Net Book Value        $313.34
 47.155   VAN, 2013 CHEVY EXPRESS WHITE 1GNSHBF43D1117697               $1,132.77 Net Book Value      $1,132.77
 47.156   VIN #1FTMF1E0JKC85577B                                       $23,297.37 Net Book Value     $23,297.37
 47.157   WELLS FARGO CC JE#2091964                                     $4,834.99 Net Book Value      $4,834.99
                                                           TOTAL:     $876,740.55          TOTAL:   $876,740.55




In re: Hageland Aviation Services, Inc.
Case No. 20-10761                                                                                          Page 3 of 3
                         Case 20-10755-BLS   Doc 191    Filed 05/12/20   Page 26 of 61
                                          SCHEDULE 49 ATTACHMENT
                                            Aircraft and Accessories

                           General Description                 Net Book Value Valuation Method Current Value
  49.1   11-01675 GILL BATTERY W/O ACID                                $443.42 Net Book Value        $443.42
  49.2   1241201-1 SPRING MAIN L.H.                                  $9,951.70 Net Book Value      $9,951.70
  49.3   1900 ROTABLES TRANSFER TO HAS                                   $0.00 Net Book Value          $0.00
  49.4   1900C PROPELLER ASSY                                        $8,518.87 Net Book Value      $8,518.87
  49.5   2 EA 48X96 SQFT ALUMINUM                                      $719.48 Net Book Value        $719.48
  49.6   9, 13 MAN LIFERAFTS FOR B1900                              $35,472.90 Net Book Value     $35,472.90
  49.7   93A100-83                                                   $3,375.00 Net Book Value      $3,375.00
  49.8   A/C RADIO TCAS                                                  $0.00 Net Book Value          $0.00
  49.9   ACCUMULATOR, HYDRAULIC                                      $2,961.33 Net Book Value      $2,961.33
 49.10   ACTUATOR, ELEVATOR TRIM                                       $703.59 Net Book Value        $703.59
 49.11   ACTUATOR, ELEVATOR TRIM                                     $8,985.33 Net Book Value      $8,985.33
 49.12   ACTUATOR, ELEVATOR TRIM TAB                                 $5,657.42 Net Book Value      $5,657.42
 49.13   ACTUATOR, ICE VANE 1900                                    $34,308.96 Net Book Value     $34,308.96
 49.14   ACTUATOR, MAIN GEAR, FRISBEE                                $3,566.44 Net Book Value      $3,566.44
 49.15   ACTUATOR, MAIN GEAR, FRISBEE                               $11,064.91 Net Book Value     $11,064.91
 49.16   ACTUATOR, NOSE GEAR                                        $22,844.22 Net Book Value     $22,844.22
 49.17   ACTUATOR,EMERG NOSE HOOK UNLOCK                            $12,132.96 Net Book Value     $12,132.96
 49.18   ACTUATOR,FLAP RH O/B                                          $868.96 Net Book Value        $868.96
 49.19   ACTUATOR,NWS DISCONNECT                                    $13,428.47 Net Book Value     $13,428.47
 49.20   ADAPTER ASSY, FUEL CAP FLAPPER                              $6,660.39 Net Book Value      $6,660.39
 49.21   ADAPTER, STARTER DRIVE                                      $4,855.81 Net Book Value      $4,855.81
 49.22   AILERON ASSY, L/H                                           $9,484.49 Net Book Value      $9,484.49
 49.23   AILERON ASSY, R/H                                           $4,742.24 Net Book Value      $4,742.24
 49.24   AIRCRAFT - GENERAL                                         $24,080.15 Net Book Value     $24,080.15
 49.25   AIRFOIL, INERT SEP                                            $908.37 Net Book Value        $908.37
 49.26   AIRFOIL, INERT SEP                                          $4,184.88 Net Book Value      $4,184.88
 49.27   ALTERNATOR KIT: 24V,60A                                       $546.70 Net Book Value        $546.70
 49.28   ALTERNATOR: 12V 70A, NEW                                    $1,057.23 Net Book Value      $1,057.23
 49.29   ALTERNATOR: 24V, 70A, NEW                                     $482.30 Net Book Value        $482.30
 49.30   ALTERNATOR: 24V, 70A, NEW                                     $506.02 Net Book Value        $506.02
 49.31   ALTERNATOR: 24V, 70A, NEW                                   $1,518.05 Net Book Value      $1,518.05
 49.32   ALTERNATOR: 24V, 70A, NEW #2                                  $487.78 Net Book Value        $487.78
 49.33   ALTERNATOR: 95A/28V, BD, NEW, OU                              $866.49 Net Book Value        $866.49
 49.34   ALTERNATOR: 95A/28V, BD, NEW, OU                            $1,858.85 Net Book Value      $1,858.85
 49.35   ALTERNATOR: 95A/28V, BD, NEWM OU #2                           $866.49 Net Book Value        $866.49
 49.36   ALTERNATOR: 95A/28V,BD,NEW,OU                                 $836.61 Net Book Value        $836.61
 49.37   ALTERNATOR: 95A/28V,BD,NEW,OU                               $1,920.13 Net Book Value      $1,920.13
 49.38   ALTERNATOR: 95A/28V,BD,NEW,OU #2                            $1,673.23 Net Book Value      $1,673.23
 49.39   ALTERNATOR: 95A/28V,BD,NEW,OU #3                              $846.57 Net Book Value        $846.57
 49.40   ALTERNATOR: 95A/28V,BD,NEW,OU #4                              $846.57 Net Book Value        $846.57
 49.41   ALTERNATOR: 95A/28V,BD,NEW,OU #5                              $846.57 Net Book Value        $846.57
 49.42   ALTERNATORS: P/N #AL24F60C, MS24462-4                       $2,309.92 Net Book Value      $2,309.92
 49.43   ALTIMETER                                                   $7,049.32 Net Book Value      $7,049.32
 49.44   ALTITUDE GYRO, AIR, 0, LIGHTED                              $1,781.25 Net Book Value      $1,781.25
 49.45   AMERICAS SYSTEM                                                 $0.00 Net Book Value          $0.00
 49.46   AMERICAS SYSTEM                                                 $0.00 Net Book Value          $0.00
 49.47   ANGLE, COWLING, L/H                                         $1,860.28 Net Book Value      $1,860.28
 49.48   ANKLE FITTING                                               $2,495.03 Net Book Value      $2,495.03
 49.49   ANNUNCIATOR CONTROL                                         $5,925.91 Net Book Value      $5,925.91
 49.50   ANTENNA, ADF LOOP KA44B C208/PA31                           $3,683.53 Net Book Value      $3,683.53
 49.51   ANTENNA, L-BAND                                               $982.22 Net Book Value        $982.22
 49.52   ANTENNA, RADAR ALT TRA3000                                  $9,954.91 Net Book Value      $9,954.91
 49.53   ANTENNA, VOR 2EA SET                                        $4,025.58 Net Book Value      $4,025.58
 49.54   ANTENNA,TCAS NY156 TOP                                      $7,964.73 Net Book Value      $7,964.73
 49.55   ANTENNA. RADAR ALTIMETER                                    $1,048.74 Net Book Value      $1,048.74
 49.56   ANTENNA: DME/XPDR,BLADE                                     $1,078.38 Net Book Value      $1,078.38
 49.57   ANTENNA: DME/XPDR,BLADE #2                                  $2,965.55 Net Book Value      $2,965.55
 49.58   AUDIO PANEL, KMA24                                          $2,223.01 Net Book Value      $2,223.01
 49.59   AUG CC - NO DESCRIPTION, NEED TO VERIFY                       $699.42 Net Book Value        $699.42
 49.60   AUX PUMP COMPLETE. SEE P/N 1C27-18                          $1,449.60 Net Book Value      $1,449.60


In re: Hageland Aviation Services, Inc.
Case No. 20-10761                                                                                Page 1 of 11
                         Case 20-10755-BLS   Doc 191    Filed 05/12/20   Page 27 of 61
                                          SCHEDULE 49 ATTACHMENT
                                            Aircraft and Accessories

                          General Description                  Net Book Value Valuation Method Current Value
 49.61   AVIONICS REG N1237                                              $0.00 Net Book Value          $0.00
 49.62   AXLE, LANDIS GEAR                                          $30,350.57 Net Book Value     $30,350.57
 49.63   AXLE, MAIN GEAR                                             $5,461.59 Net Book Value      $5,461.59
 49.64   AXLE, MAIN GEAR AEROACOUSTICS                              $14,282.62 Net Book Value     $14,282.62
 49.65   B1900 ROTABLE PART                                              $0.00 Net Book Value          $0.00
 49.66   B1900 STRUCTURE ACSSEMBLY S# UC-154-ECC                    $35,009.40 Net Book Value     $35,009.40
 49.67   B1900 TAW INSTALL KIT                                           $0.00 Net Book Value          $0.00
 49.68   B1900 TAW INSTALL KIT                                           $0.00 Net Book Value          $0.00
 49.69   B1900 TAWS KIT                                                  $0.00 Net Book Value          $0.00
 49.70   B1900 TAWS KIT                                                  $0.00 Net Book Value          $0.00
 49.71   BARREL, UPPER NOSE STRUT C208                               $5,742.17 Net Book Value      $5,742.17
 49.72   BARREL, UPPER NOSE STRUT C208 2                             $6,303.16 Net Book Value      $6,303.16
 49.73   BARREL, UPPER NOSE STRUT C208 3                            $12,332.26 Net Book Value     $12,332.26
 49.74   BARREL, UPPER NOSE STRUT C208 32-691                          $637.80 Net Book Value        $637.80
 49.75   BARREL, UPPER NOSE STRUT C208 32-692                          $637.80 Net Book Value        $637.80
 49.76   BATTERY LEAD ACID, RG380E60K                                $2,920.32 Net Book Value      $2,920.32
 49.77   BATTERY LEAD ACID, SEALED, 24V                              $2,920.32 Net Book Value      $2,920.32
 49.78   BATTERY LEAD ACID, SEALED, 24V #2                           $2,948.56 Net Book Value      $2,948.56
 49.79   BATTERY PACK: LITHIUM METAL                                   $348.13 Net Book Value        $348.13
 49.80   BATTERY PACK: LITHIUM METAL #2                                $174.07 Net Book Value        $174.07
 49.81   BATTERY SEALED, LEAD, ACID, 12V                               $257.32 Net Book Value        $257.32
 49.82   BATTERY, AIRCRAFT                                           $1,364.04 Net Book Value      $1,364.04
 49.83   BATTERY: SEALED, LEAD, ACID, 24V                            $9,198.96 Net Book Value      $9,198.96
 49.84   BATTERY: ELT, ME406                                           $587.64 Net Book Value        $587.64
 49.85   BATTERY: LEAD ACID, DRY                                       $886.30 Net Book Value        $886.30
 49.86   BATTERY: LEAD ACID, SEALED, 24V                             $2,816.04 Net Book Value      $2,816.04
 49.87   BATTERY: LEAD ACID, SEALED, 24V                             $2,987.45 Net Book Value      $2,987.45
 49.88   BATTERY: LEAD ACID, SEALED, 24V #2                          $2,128.48 Net Book Value      $2,128.48
 49.89   BATTERY: LEAD ACID, SEALED, 24V #2                          $2,987.45 Net Book Value      $2,987.45
 49.90   BATTERY: LEAD ACID, SEALED, 24V #3                          $2,953.89 Net Book Value      $2,953.89
 49.91   BATTERY: SEALED, LEAD ACID, 24V                             $2,201.88 Net Book Value      $2,201.88
 49.92   BATTERY: SEALED, LEAD ACID, 24V #10                         $2,226.34 Net Book Value      $2,226.34
 49.93   BATTERY: SEALED, LEAD ACID, 24V #11                         $2,226.34 Net Book Value      $2,226.34
 49.94   BATTERY: SEALED, LEAD ACID, 24V #3                          $2,177.41 Net Book Value      $2,177.41
 49.95   BATTERY: SEALED, LEAD ACID, 24V #4                          $2,987.45 Net Book Value      $2,987.45
 49.96   BATTERY: SEALED, LEAD ACID, 24V #5                          $2,987.45 Net Book Value      $2,987.45
 49.97   BATTERY: SEALED, LEAD ACID, 24V #6                          $2,201.88 Net Book Value      $2,201.88
 49.98   BATTERY: SEALED, LEAD ACID, 24V #7                          $2,201.88 Net Book Value      $2,201.88
 49.99   BATTERY: SEALED, LEAD ACID, 24V #8                          $2,226.34 Net Book Value      $2,226.34
49.100   BATTERY: SEALED, LEAD ACID, 24V #9                          $2,226.34 Net Book Value      $2,226.34
49.101   BATTERY: SEALED, VRLA                                         $532.03 Net Book Value        $532.03
49.102   BATTERY: SEALED, VRLA                                       $1,064.06 Net Book Value      $1,064.06
49.103   BATTERY: SEALED, VRLA                                       $1,075.89 Net Book Value      $1,075.89
49.104   BATTERY: SEALED, VRLA                                       $1,157.81 Net Book Value      $1,157.81
49.105   BATTERY: SEALED, VRLA #2                                      $532.03 Net Book Value        $532.03
49.106   BATTERY: SEALED,LEAD ACID, 24V                              $4,159.10 Net Book Value      $4,159.10
49.107   BEACON: ACOUSTIC, UNDERWATER, 90                            $1,543.97 Net Book Value      $1,543.97
49.108   BEACON: ACOUSTIC, UNDERWATER, 90 #2                         $1,561.32 Net Book Value      $1,561.32
49.109   BEARING BLOCK, NOSE GEAR TO SPRING                          $2,720.28 Net Book Value      $2,720.28
49.110   BEARING SET, L/H OTBD RUDDER BARS                          $37,052.82 Net Book Value     $37,052.82
49.111   BELLCRANK, FLAP INBOARD FWD R/H                             $3,361.27 Net Book Value      $3,361.27
49.112   BGT-9000RD END ITEM ASSY, ANTENNAS, CABLES                 $12,444.35 Net Book Value     $12,444.35
49.113   BGT-9000RD END ITEM ASSY, TCAS OPTION, MOUNTS #1           $17,775.21 Net Book Value     $17,775.21
49.114   BGT-9000RD END ITEM ASSY, TCAS OPTION, MOUNTS #2           $17,775.21 Net Book Value     $17,775.21
49.115   BGT-9000RD END ITEM ASSY, TCAS OPTION, MOUNTS #3           $17,775.21 Net Book Value     $17,775.21
49.116   BGT-9000RD END ITEM ASSY, TCAS OPTION, MOUNTS #4           $17,775.21 Net Book Value     $17,775.21
49.117   BLADE PROPELLER 1900C M10877K                               $3,957.68 Net Book Value      $3,957.68
49.118   BLADE PROPELLER 1900C M10877K-2                             $3,957.68 Net Book Value      $3,957.68
49.119   BLADE PROPELLER 1900C M10877K-3                             $3,957.68 Net Book Value      $3,957.68
49.120   BLADE PROPELLER 1900C M10877K-4                             $3,957.68 Net Book Value      $3,957.68


In re: Hageland Aviation Services, Inc.
Case No. 20-10761                                                                                Page 2 of 11
                         Case 20-10755-BLS   Doc 191    Filed 05/12/20   Page 28 of 61
                                          SCHEDULE 49 ATTACHMENT
                                            Aircraft and Accessories

                           General Description                 Net Book Value Valuation Method Current Value
49.121   BLOCK, NOSE FORK                                            $1,620.94 Net Book Value      $1,620.94
49.122   BLOWER ASSY                                                 $5,805.94 Net Book Value      $5,805.94
49.123   BLOWER ASSY, ENVIROMENTAL                                   $1,173.17 Net Book Value      $1,173.17
49.124   BLOWER ASSY, ENVIROMENTAL                                   $2,414.00 Net Book Value      $2,414.00
49.125   BOLT: ANCHOR, ST                                            $1,137.96 Net Book Value      $1,137.96
49.126   BOLT: ANCHOR, ST #2                                           $539.46 Net Book Value        $539.46
49.127   BOLT: TORQUE LINK, STD                                        $252.73 Net Book Value        $252.73
49.128   BOOT, DEICE VERT FIN RH                                     $1,402.80 Net Book Value      $1,402.80
49.129   BRACE ASSEMBLY                                             $27,543.58 Net Book Value     $27,543.58
49.130   BRACE ASSY                                                 $17,485.78 Net Book Value     $17,485.78
49.131   BRACKET ASSY, INNER FENDER                                    $777.98 Net Book Value        $777.98
49.132   BRACKET, OIL COOLER                                         $3,386.95 Net Book Value      $3,386.95
49.133   BRUSH:                                                      $8,172.02 Net Book Value      $8,172.02
49.134   BUNGEE ASSY, STEERING                                      $13,933.37 Net Book Value     $13,933.37
49.135   C207 IO520 OH ROTABLE PART                                      $0.00 Net Book Value          $0.00
49.136   C207 OH 826708-R N9399M                                         $0.00 Net Book Value          $0.00
49.137   C207 ROTABLE PARTS                                              $0.00 Net Book Value          $0.00
49.138   C207 ROTABLES                                                   $0.00 Net Book Value          $0.00
49.139   C207 ROTABLES, MISC                                             $0.00 Net Book Value          $0.00
49.140   C207 SN 812406-F ROTABLE                                        $0.00 Net Book Value          $0.00
49.141   C207 SN 816529-R ROTABLES                                       $0.00 Net Book Value          $0.00
49.142   C208 AVIONICS UPGRADE GNS430 VISTA                         $10,032.93 Net Book Value     $10,032.93
49.143   C208 ENGINE PT6A114A PT6A-114A-HSI                         $11,518.44 Net Book Value     $11,518.44
49.144   C208 PROPELLER                                                  $0.00 Net Book Value          $0.00
49.145   C208 PROPELLER 2                                           $10,890.63 Net Book Value     $10,890.63
49.146   C208 ROTABLE PARTS - HILL ESTATE                                $0.00 Net Book Value          $0.00
49.147   C406 ROTABLE                                                    $0.00 Net Book Value          $0.00
49.148   C406 ROTABLE PARTS N406GV ADDITION                              $0.00 Net Book Value          $0.00
49.149   C406 ROTABLEB1900 TAW INSTALL KIT                               $0.00 Net Book Value          $0.00
49.150   CARGO NETS #1                                               $2,514.75 Net Book Value      $2,514.75
49.151   CARGO NETS #2                                               $4,562.25 Net Book Value      $4,562.25
49.152   CARTRIDGE, FUEL BOOST PUMP                                  $6,882.48 Net Book Value      $6,882.48
49.153   CELL FUEL LH XTEND                                            $989.00 Net Book Value        $989.00
49.154   CLOCK                                                       $1,612.37 Net Book Value      $1,612.37
49.155   CLUTCH ASSY, R/H DOORS                                      $1,332.51 Net Book Value      $1,332.51
49.156   COLLAR, NOSE GEAR                                           $4,336.07 Net Book Value      $4,336.07
49.157   COMBUSTION LINER, -114A                                    $67,114.89 Net Book Value     $67,114.89
49.158   COMPUTER, AUTO PILOT KC295 KFC 200                          $7,854.89 Net Book Value      $7,854.89
49.159   COMPUTER, AUTOPILOT WITH YAW KC225                          $4,939.53 Net Book Value      $4,939.53
49.160   COMPUTER, AUTOPILOT WITHOUT YAW KC225                       $7,446.44 Net Book Value      $7,446.44
49.161   COMPUTER, CABIN BREF                                       $11,838.19 Net Book Value     $11,838.19
49.162   CONE ASSEMBLY SPARES                                        $7,280.14 Net Book Value      $7,280.14
49.163   CONTINENTAL CYLINDER KIT                                    $3,334.50 Net Book Value      $3,334.50
49.164   CONTROL COLUMN                                              $2,002.61 Net Book Value      $2,002.61
49.165   CONTROL COLUMN ASSY, L/H                                    $4,057.93 Net Book Value      $4,057.93
49.166   CONTROL COLUMN ASSY, R/H                                    $1,676.18 Net Book Value      $1,676.18
49.167   CONTROL, COCKPIT VOICE RECORDER                             $1,767.77 Net Book Value      $1,767.77
49.168   CONTROL, FIRE DETECTION                                       $999.73 Net Book Value        $999.73
49.169   CONTROL, TRANSPONDER CTL-92                                 $2,945.58 Net Book Value      $2,945.58
49.170   COVER TRANSISTOR DIODE 24 VOLT                                $176.67 Net Book Value        $176.67
49.171   CUR VOICE RECORDER                                              $0.00 Net Book Value          $0.00
49.172   CVR 1900C                                                   $5,828.91 Net Book Value      $5,828.91
49.173   CYLINDER ASSY, IO-520                                       $4,060.12 Net Book Value      $4,060.12
49.174   CYLINDER: BRAKE                                             $2,126.91 Net Book Value      $2,126.91
49.175   DEFLECTOR, EXHAUST                                          $3,159.18 Net Book Value      $3,159.18
49.176   DEICE BOOT, CARGO POD                                       $1,287.83 Net Book Value      $1,287.83
49.177   DEICE BOOT, L/H AND R/H HORZONTAL STAB                      $3,582.93 Net Book Value      $3,582.93
49.178   DEICE BOOT, L/H AND R/H WING STRUT                            $800.82 Net Book Value        $800.82
49.179   DEICE BOOT, L/H AND R/H WING STRUT                         $12,352.44 Net Book Value     $12,352.44
49.180   DEICE BOOT, L/H FUSELAGE TO NACELLE                         $3,093.57 Net Book Value      $3,093.57


In re: Hageland Aviation Services, Inc.
Case No. 20-10761                                                                                Page 3 of 11
                         Case 20-10755-BLS   Doc 191    Filed 05/12/20   Page 29 of 61
                                          SCHEDULE 49 ATTACHMENT
                                            Aircraft and Accessories

                            General Description                Net Book Value Valuation Method Current Value
49.181   DEICE BOOT, L/H FUSELAGE TO NACELLE                         $5,658.90 Net Book Value      $5,658.90
49.182   DEICE BOOT, L/H HORIZONTAL STAB                             $3,298.55 Net Book Value      $3,298.55
49.183   DEICE BOOT, L/H HORIZONTAL STABILIZER                       $4,512.48 Net Book Value      $4,512.48
49.184   DEICE BOOT, L/H NACELLE TO BREAK                              $990.17 Net Book Value        $990.17
49.185   DEICE BOOT, L/H NACELLE TO TIP                              $3,891.59 Net Book Value      $3,891.59
49.186   DEICE BOOT, L/H NACELLE TO TIP                              $7,599.20 Net Book Value      $7,599.20
49.187   DEICE BOOT, L/H STABILON                                      $772.71 Net Book Value        $772.71
49.188   DEICE BOOT, L/H WING INBOARD                                $3,679.57 Net Book Value      $3,679.57
49.189   DEICE BOOT, L/H WING OUTBOARD                               $6,407.45 Net Book Value      $6,407.45
49.190   DEICE BOOT, R/H FUSELAGE TO NACELLE                         $2,011.84 Net Book Value      $2,011.84
49.191   DEICE BOOT, R/H FUSELAGE TO NACELLE                         $2,425.92 Net Book Value      $2,425.92
49.192   DEICE BOOT, R/H HORIZONTAL STABILIZER                       $3,384.36 Net Book Value      $3,384.36
49.193   DEICE BOOT, R/H HORZONTAL STAB                              $5,497.58 Net Book Value      $5,497.58
49.194   DEICE BOOT, R/H NACELLE TO BREAK                              $990.17 Net Book Value        $990.17
49.195   DEICE BOOT, R/H NACELLE TO TIP                              $4,398.14 Net Book Value      $4,398.14
49.196   DEICE BOOT, R/H STABILON                                    $2,361.03 Net Book Value      $2,361.03
49.197   DEICE BOOT, R/H WING INBOARD                                $3,679.57 Net Book Value      $3,679.57
49.198   DEICE BOOT, R/H WING OUTBOARD                               $1,314.83 Net Book Value      $1,314.83
49.199   DEICE BOOT, VERTICAL STAB                                   $4,419.23 Net Book Value      $4,419.23
49.200   DEICE BOOT, VERTICAL STABILIZER                             $3,951.24 Net Book Value      $3,951.24
49.201   DEICER: CARGO BX                                            $1,907.21 Net Book Value      $1,907.21
49.202   DEICER: CARGO BX                                            $1,907.21 Net Book Value      $1,907.21
49.203   DEICER: CARGO BX #1                                         $4,035.06 Net Book Value      $4,035.06
49.204   DEICER: HORZ STABILIZER, LH/RH                              $2,580.18 Net Book Value      $2,580.18
49.205   DEICER: HORZER STABILIZER                                   $9,042.06 Net Book Value      $9,042.06
49.206   DEICER: IB, WING, LH                                       $23,468.25 Net Book Value     $23,468.25
49.207   DIFFERENTIAL CONTROLLER                                     $3,202.03 Net Book Value      $3,202.03
49.208   DISPLAY, GMX200                                            $14,469.55 Net Book Value     $14,469.55
49.209   DISPLAY, MX20 MFD CAPSTONE                                  $8,369.76 Net Book Value      $8,369.76
49.210   DISPLAY, MX20 MFD CAPSTONE                                  $8,612.82 Net Book Value      $8,612.82
49.211   DISPLAY, MX20 MFD CAPSTONE                                 $11,483.77 Net Book Value     $11,483.77
49.212   DISPLAY, MX20 MFD CAPSTONE                                 $20,096.59 Net Book Value     $20,096.59
49.213   DISPLAY,EFIS(HSI)                                          $12,051.52 Net Book Value     $12,051.52
49.214   DME TRANSCEIVER, KN63                                      $12,071.74 Net Book Value     $12,071.74
49.215   DOOR, FWD INERTIAL SEPERATOR                                $2,017.73 Net Book Value      $2,017.73
49.216   DOOR, INERTAL SEPERATOR AFT                                 $6,752.87 Net Book Value      $6,752.87
49.217   DOOR, MLG INNER R/H                                         $1,010.82 Net Book Value      $1,010.82
49.218   DRAIN TUBE ASSY,TAIL                                          $486.91 Net Book Value        $486.91
49.219   DRAIN, ASSY DEICE                                             $586.78 Net Book Value        $586.78
49.220   DRIVE ASSY, STANDBY ALTERNATOR                              $1,643.03 Net Book Value      $1,643.03
49.221   DYNAVIBE GX3 #RK-DVG-F3                                     $8,640.63 Net Book Value      $8,640.63
49.222   ELEVATOR L/H- 1234660-1-3                                   $2,938.09 Net Book Value      $2,938.09
49.223   ELEVATOR L/H- 1234660-1-4                                   $2,938.09 Net Book Value      $2,938.09
49.224   ELEVATOR L/H ASSY 1234660-1                                 $2,938.09 Net Book Value      $2,938.09
49.225   ELEVATOR L/H ASSY 1234660-1-2                               $2,938.09 Net Book Value      $2,938.09
49.226   ELEVATOR L/H ASSY 1234660-2                                 $2,881.51 Net Book Value      $2,881.51
49.227   ELEVATOR L/H ASSY 1234660-2-2                               $2,881.51 Net Book Value      $2,881.51
49.228   ELEVATOR, LH SERIAL PA332                                   $4,597.31 Net Book Value      $4,597.31
49.229   ELEVATOR, RH SERIAL PA333                                   $4,597.31 Net Book Value      $4,597.31
49.230   ELT: M406, W/LITHIUM BATTERY                                  $954.04 Net Book Value        $954.04
49.231   ELT: ME406, W.LITHIUM BATTERY                               $1,751.50 Net Book Value      $1,751.50
49.232   ELT: ME406, W/LITHIUM BATTERY                               $1,892.16 Net Book Value      $1,892.16
49.233   ELT: ME406,W/LITHIUM BATTERY                                $1,633.42 Net Book Value      $1,633.42
49.234   ENGINE ASSY, L/H DUAL MAGS TIO-540-J2B                     $14,658.09 Net Book Value     $14,658.09
49.235   ENGINE ASSY, R/H DUAL MAGS LTIO-540-J2B2                   $14,822.62 Net Book Value     $14,822.62
49.236   ENGINE CHANGER FOR N1668U                                   $8,591.08 Net Book Value      $8,591.08
49.237   ENGINE CONTROL QUADRANT                                     $7,289.68 Net Book Value      $7,289.68
49.238   ENGINE: #1HEXC                                             $31,365.98 Net Book Value     $31,365.98
49.239   ENGINE: TIO540J2B,OHC,EXCH                                 $51,092.10 Net Book Value     $51,092.10
49.240   EXCITOR BOX                                               $123,079.74 Net Book Value    $123,079.74


In re: Hageland Aviation Services, Inc.
Case No. 20-10761                                                                                Page 4 of 11
                         Case 20-10755-BLS   Doc 191    Filed 05/12/20   Page 30 of 61
                                          SCHEDULE 49 ATTACHMENT
                                            Aircraft and Accessories

                            General Description                Net Book Value Valuation Method Current Value
49.241   EXHAUST DUCT, PRIMARY INCONEL NEW STYLE                    $25,735.67 Net Book Value     $25,735.67
49.242   EXHAUST STACK, R/H OUTBOARD                                 $5,427.79 Net Book Value      $5,427.79
49.243   EXTENDER ASSY, PANEL ASSY                                   $3,643.13 Net Book Value      $3,643.13
49.244   FAIRING, L/H MLG LOWER NO HOLE                              $2,082.32 Net Book Value      $2,082.32
49.245   FAIRING, L/H MLG LOWER NO HOLE                              $2,168.31 Net Book Value      $2,168.31
49.246   FAIRING, RUBBER L/H MLG UPPER                               $6,889.63 Net Book Value      $6,889.63
49.247   FAIRING, RUBBER R/H MLG UPPER                               $7,750.84 Net Book Value      $7,750.84
49.248   FDL-978 XVR ADS-B S/N #1929P320                             $5,906.25 Net Book Value      $5,906.25
49.249   FIRE LOOP, ENGINE MIDDLE SECTION                            $1,588.08 Net Book Value      $1,588.08
49.250   FITTING, L/H MAIN ANKLE                                     $2,034.62 Net Book Value      $2,034.62
49.251   FLAP ASSY, L/H 1220100-29                                   $2,997.45 Net Book Value      $2,997.45
49.252   FLAP ASSY, L/H 1220100-29-2                                 $2,997.45 Net Book Value      $2,997.45
49.253   FLAP ASSY, R/H 1220100-30                                   $2,867.39 Net Book Value      $2,867.39
49.254   FLAP ASSY, R/H 1220100-30-2                                 $2,867.39 Net Book Value      $2,867.39
49.255   FLAP TRACK, INBOARD                                         $2,023.56 Net Book Value      $2,023.56
49.256   FLEX SHAFT,FLAP LHIB                                        $2,596.34 Net Book Value      $2,596.34
49.257   FLEX SHAFT,FLAP LHOB                                        $4,201.77 Net Book Value      $4,201.77
49.258   FLEX SHAFT,FLAP RHOB                                        $3,208.57 Net Book Value      $3,208.57
49.259   FLOORBOARD                                                    $903.73 Net Book Value        $903.73
49.260   FLOORBOARD ASSY                                               $504.13 Net Book Value        $504.13
49.261   FLOORBOARD, AFT SPAR R/H                                      $499.54 Net Book Value        $499.54
49.262   FLOORBOARD, CTR ISLE                                          $619.95 Net Book Value        $619.95
49.263   FLYIT SIMULATOR 1900C                                           $0.00 Net Book Value          $0.00
49.264   FLYWHEEL/SLIP RING ASSY, L/H NAVAJO                        $16,477.33 Net Book Value     $16,477.33
49.265   FM RADIO                                                    $1,468.26 Net Book Value      $1,468.26
49.266   FM RADIO                                                    $1,687.36 Net Book Value      $1,687.36
49.267   FM RADIO #2                                                 $1,687.36 Net Book Value      $1,687.36
49.268   FM TRANSMITTER                                                  $0.00 Net Book Value          $0.00
49.269   FORK, NOSE SPRING                                           $1,301.19 Net Book Value      $1,301.19
49.270   FUEL BOOST PUMP, 208                                        $2,053.38 Net Book Value      $2,053.38
49.271   FUEL CELL R/H MAIN                                          $1,897.89 Net Book Value      $1,897.89
49.272   FUEL CELL, R/H EXTENDED RANGE                               $4,432.74 Net Book Value      $4,432.74
49.273   FUEL CONTROL ASSY                                          $18,077.46 Net Book Value     $18,077.46
49.274   FUEL CONTROL UNIT C208                                      $4,583.33 Net Book Value      $4,583.33
49.275   FUEL LINE ASSY, R/H                                         $2,093.95 Net Book Value      $2,093.95
49.276   FUEL PUMP, BOOST                                            $4,964.37 Net Book Value      $4,964.37
49.277   FUEL PUMP, ENG DRIV R/H LTIO-540-J2B                        $3,153.91 Net Book Value      $3,153.91
49.278   G.C.U. CANDD MODEL                                          $7,297.22 Net Book Value      $7,297.22
49.279   GOVERNOR, PROP 1900C                                       $26,806.19 Net Book Value     $26,806.19
49.280   GOVERNOR, PROP PA-31 L/H                                    $1,445.56 Net Book Value      $1,445.56
49.281   GROUND PROXIMITIES                                              $0.00 Net Book Value          $0.00
49.282   GSA 80 SERVO                                                $5,676.03 Net Book Value      $5,676.03
49.283   GYRO, ATTITUDE VACUUM                                       $2,231.71 Net Book Value      $2,231.71
49.284   GYRO, ATTITUDE VACUUM                                       $6,695.14 Net Book Value      $6,695.14
49.285   GYRO, DIRECTIONAL VACUUM                                      $688.80 Net Book Value        $688.80
49.286   GYRO, DIRECTIONAL VACUUM                                    $1,338.72 Net Book Value      $1,338.72
49.287   GYRO, DIRECTIONAL VACUUM                                    $1,338.72 Net Book Value      $1,338.72
49.288   GYRO, DIRECTIONAL VACUUM                                    $1,338.72 Net Book Value      $1,338.72
49.289   GYRO, YAW RATE KRG331                                      $30,942.45 Net Book Value     $30,942.45
49.290   HANDLE,AFT AND FWD DOOR                                     $1,105.07 Net Book Value      $1,105.07
49.291   HARNESS, WIRE FUEL PROBE MAIN TANK                            $470.68 Net Book Value        $470.68
49.292   HARTZELL PROP C207                                              $0.00 Net Book Value          $0.00
49.293   HARTZELL PROP C208                                              $0.00 Net Book Value          $0.00
49.294   HARTZELL PROPELLER                                          $8,000.00 Net Book Value      $8,000.00
49.295   HARTZELL SPINNER BULKHEAD C-2294-12P                        $2,807.75 Net Book Value      $2,807.75
49.296   HEADER, TRANSITION                                          $2,468.54 Net Book Value      $2,468.54
49.297   HEATER KIT                                                    $575.34 Net Book Value        $575.34
49.298   HEATER KIT                                                  $1,869.81 Net Book Value      $1,869.81
49.299   HEATER KIT #2                                               $1,726.02 Net Book Value      $1,726.02
49.300   HEATER KIT TAS100-12                                        $2,369.77 Net Book Value      $2,369.77


In re: Hageland Aviation Services, Inc.
Case No. 20-10761                                                                                Page 5 of 11
                         Case 20-10755-BLS   Doc 191    Filed 05/12/20   Page 31 of 61
                                          SCHEDULE 49 ATTACHMENT
                                            Aircraft and Accessories

                            General Description                Net Book Value Valuation Method Current Value
49.301   HOT PLATE PANEL C208 CARAVAN                                $4,334.46 Net Book Value      $4,334.46
49.302   HOTPLATE, WINDOW DEICE 2601445-1                            $2,971.70 Net Book Value      $2,971.70
49.303   HOTPLATE, WINDOW DEICE 2601445-1-2                          $2,971.70 Net Book Value      $2,971.70
49.304   HOTPLATE, WINDOW DEICE 2601455-1-3                          $2,971.70 Net Book Value      $2,971.70
49.305   HOTPLATE, WINDOW DEICE 2601455-1-4                          $2,971.70 Net Book Value      $2,971.70
49.306   HOTPLATE, WINDOW DEICE 2601455-1-5                          $2,971.70 Net Book Value      $2,971.70
49.307   HOTPLATE,WINDOWS DEICE-6                                    $2,971.70 Net Book Value      $2,971.70
49.308   HOTPLATE,WINDOWS DEICE-7                                    $2,971.70 Net Book Value      $2,971.70
49.309   HOTPLATE,WINDOWS DEICE-8                                    $2,971.70 Net Book Value      $2,971.70
49.310   HOUSING, NOSE GEAR BARREL 6042005-2                         $6,510.67 Net Book Value      $6,510.67
49.311   HOUSING, PUMP S/N: PWC001722                                $2,820.31 Net Book Value      $2,820.31
49.312   HOUSING, UPPER NOSE GEAR                                    $5,273.06 Net Book Value      $5,273.06
49.313   HYDRAULIC PUMP OUTI 1998                                    $1,471.25 Net Book Value      $1,471.25
49.314   IGNITION EXCITER, 208EX                                     $7,753.09 Net Book Value      $7,753.09
49.315   IND. TURN/BANK ELEC                                           $665.71 Net Book Value        $665.71
49.316   IND., COURSE DEVIATION                                      $2,021.15 Net Book Value      $2,021.15
49.317   INDICATOR, ADF KI227                                          $556.87 Net Book Value        $556.87
49.318   INDICATOR, ADF KI227                                        $1,512.41 Net Book Value      $1,512.41
49.319   INDICATOR, ADF MODEL KI228                                  $2,227.48 Net Book Value      $2,227.48
49.320   INDICATOR, ALTITUDE ALERT                                   $2,929.41 Net Book Value      $2,929.41
49.321   INDICATOR, CDI 2 INCH                                       $2,455.13 Net Book Value      $2,455.13
49.322   INDICATOR, DME IND42A                                       $5,181.79 Net Book Value      $5,181.79
49.323   INDICATOR, FLAP POS.                                        $2,222.59 Net Book Value      $2,222.59
49.324   INDICATOR, FUEL QUANTITY                                    $3,574.67 Net Book Value      $3,574.67
49.325   INDICATOR, H.S.I. KI525A                                    $5,574.68 Net Book Value      $5,574.68
49.326   INDICATOR, HSI 331A3G                                       $7,742.35 Net Book Value      $7,742.35
49.327   INDICATOR, NG PERCENT RPM                                   $8,005.52 Net Book Value      $8,005.52
49.328   INDICATOR, O2 CYL PR                                          $215.23 Net Book Value        $215.23
49.329   INDICATOR, PROP RPM                                         $2,287.29 Net Book Value      $2,287.29
49.330   INDICATOR, TORQUE                                           $7,281.65 Net Book Value      $7,281.65
49.331   INDICATOR, VOLT/AMPS                                          $794.15 Net Book Value        $794.15
49.332   INDICATOR,CABIN TEMP                                          $144.08 Net Book Value        $144.08
49.333   INDICATOR,FREQ/VOLT                                         $1,291.43 Net Book Value      $1,291.43
49.334   INDICATOR,SUCTION                                           $1,364.93 Net Book Value      $1,364.93
49.335   INDICATOR,VOR/LOC, KI206 C208 PA31                          $5,069.47 Net Book Value      $5,069.47
49.336   INDICATOR: EGT, SNGL,2 1/4IN                                  $200.44 Net Book Value        $200.44
49.337   KGP 560 AMERICAS SYSTEM                                         $0.00 Net Book Value          $0.00
49.338   KING ACCELERATION SWITCH, PART                              $9,809.89 Net Book Value      $9,809.89
49.339   KIT: CYLINDER, ASSEMBLY, LOADED #2                          $1,735.35 Net Book Value      $1,735.35
49.340   KIT: CYLINDER, ASSEMBY, LOADED,                             $1,735.35 Net Book Value      $1,735.35
49.341   KIT: CYLINDER, PISTON & RINGS                               $2,016.50 Net Book Value      $2,016.50
49.342   KIT: WHEEL & BRAKE CONVERSION                               $5,559.79 Net Book Value      $5,559.79
49.343   LABOR ASSIST IN PALMER - METAL INNOVATIONS                      $0.00 Net Book Value          $0.00
49.344   LEAD ACID BATTERY 24V 48 AH                                 $3,122.51 Net Book Value      $3,122.51
49.345   LENS, TAXI/LAND L/H                                         $8,979.56 Net Book Value      $8,979.56
49.346   LEVER ASSY, INERTIAL SEPERATOR                                $458.22 Net Book Value        $458.22
49.347   LEVER, BETA PROP REVERSE                                      $597.33 Net Book Value        $597.33
49.348   LH-MAIN GEAR, NOSE GEAR                                    $11,099.11 Net Book Value     $11,099.11
49.349   LIFT TRANSDUCER                                             $1,696.87 Net Book Value      $1,696.87
49.350   LIGHT, SUPPLY PNL INVERTA-PAK                               $6,991.40 Net Book Value      $6,991.40
49.351   LINK, BRAKE R/H                                             $1,015.26 Net Book Value      $1,015.26
49.352   LINK: TORQUE                                                $2,922.78 Net Book Value      $2,922.78
49.353   LINK: TORQUE, LWR, ASSEMBLY                                   $593.87 Net Book Value        $593.87
49.354   LINK: TORQUE, LWR, ASSEMBLY #2                                $593.87 Net Book Value        $593.87
49.355   LINK: TORQUE, LWR, ASSEMBLY P/N #AF2643084-2                $1,031.08 Net Book Value      $1,031.08
49.356   LINK: TORQUE, LWR, ASSEMBLY P/N #AF2643084-2 #2             $1,526.45 Net Book Value      $1,526.45
49.357   LINK: TORQUE, LWR< ASSEMBLY                                 $1,187.75 Net Book Value      $1,187.75
49.358   LINK: TORQUE, UPR, ASSEMBLY                                 $1,636.57 Net Book Value      $1,636.57
49.359   LINK: TORQUE, UPR, ASSEMBLY                                 $1,644.29 Net Book Value      $1,644.29
49.360   LINK: TORQUE, UPR, ASSEMBLY #2                              $1,636.57 Net Book Value      $1,636.57


In re: Hageland Aviation Services, Inc.
Case No. 20-10761                                                                                Page 6 of 11
                         Case 20-10755-BLS   Doc 191    Filed 05/12/20   Page 32 of 61
                                          SCHEDULE 49 ATTACHMENT
                                            Aircraft and Accessories

                           General Description                 Net Book Value Valuation Method Current Value
49.361   LINK: TORQUE,UPR,ASSEMBLY                                     $488.79 Net Book Value        $488.79
49.362   LINK: TORQUE,UPR,ASSEMBLY P/N #AF2643084-1                  $2,035.42 Net Book Value      $2,035.42
49.363   LINK: TORQUE,UPR,ASSEMBLY, PIN: TORQUE LINK                 $2,335.87 Net Book Value      $2,335.87
49.364   MAIN GEAR LH                                                $5,230.43 Net Book Value      $5,230.43
49.365   MAIN GEAR RH                                                $5,230.43 Net Book Value      $5,230.43
49.366   MAIN WHEEL ASSY, 6 BOLT C207                               $46,097.02 Net Book Value     $46,097.02
49.367   MANIFOLD DRAIN, ENG R/H                                       $631.74 Net Book Value        $631.74
49.368   MASTER CYLINDER                                             $1,062.50 Net Book Value      $1,062.50
49.369   MAY CC - NO DESCRIPTION                                       $913.75 Net Book Value        $913.75
49.370   MLG BUILDUP SPARES #1                                      $33,591.25 Net Book Value     $33,591.25
49.371   MLG BUILDUP SPARES #2                                      $33,591.25 Net Book Value     $33,591.25
49.372   MLG BUILDUP SPARES #3                                      $33,591.25 Net Book Value     $33,591.25
49.373   MLG FITTING, OUTBOARD L/H                                     $958.73 Net Book Value        $958.73
49.374   MODE CONTROLLER, KC290 KFC200                               $7,034.39 Net Book Value      $7,034.39
49.375   MOTOR, FLAP                                                 $7,139.70 Net Book Value      $7,139.70
49.376   MOUNT, SERVO C208 PITCH TRIM KFC225/150                     $1,024.46 Net Book Value      $1,024.46
49.377   MOUNT, SERVO C208 PITCH TRIM KFC225/150                     $2,561.15 Net Book Value      $2,561.15
49.378   N4112 CAPSTONE AVIONICS                                         $0.00 Net Book Value          $0.00
49.379   NAV RECEIVER, KN53                                         $12,874.68 Net Book Value     $12,874.68
49.380   NEW PARTS DETAIL                                           $17,357.06 Net Book Value     $17,357.06
49.381   NEW PROPELLER KIT                                           $6,426.79 Net Book Value      $6,426.79
49.382   NOSE GEAR                                                  $16,225.89 Net Book Value     $16,225.89
49.383   NOSE GEAR ASSY                                             $25,024.02 Net Book Value     $25,024.02
49.384   NOSE GEAR, SN: ARC101512-2                                 $10,542.83 Net Book Value     $10,542.83
49.385   NOSE LANDING GEAR B1900                                    $35,520.83 Net Book Value     $35,520.83
49.386   OB, WING, LH, PNEUMATIC, FASTBOOT, SD330                    $2,494.67 Net Book Value      $2,494.67
49.387   OB, WING, RH, PNEUMATIC, FASTBOOT, SD330                    $1,663.11 Net Book Value      $1,663.11
49.388   OCTOBER 2019 CC, NO DESCRIPTION NEED TO VERIFY              $1,768.43 Net Book Value      $1,768.43
49.389   OIL COOLER                                                  $7,736.51 Net Book Value      $7,736.51
49.390   OIL COOLER, SK208-40                                       $14,319.08 Net Book Value     $14,319.08
49.391   ORING: FLUOROCARBON, 75                                       $674.63 Net Book Value        $674.63
49.392   P/C BOARD, ANN FLT D                                        $2,653.04 Net Book Value      $2,653.04
49.393   P/C BOARD, BUS TIE                                          $4,287.52 Net Book Value      $4,287.52
49.394   PA31 CAPSTONE EQUIP                                             $0.00 Net Book Value          $0.00
49.395   PA31 PAINTING                                                   $0.00 Net Book Value          $0.00
49.396   PA31 PAINTING                                                   $0.00 Net Book Value          $0.00
49.397   PA31 PAINTING                                                   $0.00 Net Book Value          $0.00
49.398   PACKLIST, C406-N BASE #1                                    $1,117.76 Net Book Value      $1,117.76
49.399   PACKLIST, C406-N BASE #2                                    $3,353.28 Net Book Value      $3,353.28
49.400   PAINT: WINGWALK, BLK, QT                                    $2,920.32 Net Book Value      $2,920.32
49.401   PANEL ICE                                                  $12,262.16 Net Book Value     $12,262.16
49.402   PCB, BLEED AIR CONTROL                                      $1,865.95 Net Book Value      $1,865.95
49.403   PITOT STATIC TUBE                                           $9,232.73 Net Book Value      $9,232.73
49.404   PITOT STATIC TUBE #2                                        $7,376.91 Net Book Value      $7,376.91
49.405   PITOT TUBE, HEATED L/H 1900C                                $5,991.43 Net Book Value      $5,991.43
49.406   PRECOOLER, HEAT EXCHANGER                                  $10,389.04 Net Book Value     $10,389.04
49.407   PRESSURE REGULATOR SHUT OFF VALVE B1900                     $4,613.41 Net Book Value      $4,613.41
49.408   PROBE, FUEL                                                 $4,515.96 Net Book Value      $4,515.96
49.409   PROBE,TEMPERATURE                                           $1,916.95 Net Book Value      $1,916.95
49.410   PROP SYNC CONTROL BX                                        $1,148.18 Net Book Value      $1,148.18
49.411   PROPELLER ASSY C208 HC-B3TN-3AF-2                           $6,651.14 Net Book Value      $6,651.14
49.412   PROPELLER B3N00119S                                         $6,788.26 Net Book Value      $6,788.26
49.413   PROPELLER BLADE S/N:BUA31113                                $5,799.60 Net Book Value      $5,799.60
49.414   PROPELLER C208 SS#LP243261                                 $10,764.57 Net Book Value     $10,764.57
49.415   PROPELLER HARTZELL PARTS KIT RO-15854                       $5,699.81 Net Book Value      $5,699.81
49.416   PROPELLER NAVAJO SS# DJ10189A                               $4,968.14 Net Book Value      $4,968.14
49.417   PROPELLER PURCHASE 1900C                                   $20,731.57 Net Book Value     $20,731.57
49.418   PROPELLER S/N# FWA3262                                      $4,848.36 Net Book Value      $4,848.36
49.419   PROPELLER- S/NBUA32912/1400634 B3N00119                     $1,826.44 Net Book Value      $1,826.44
49.420   PROPELLER S/NUBA32934/1400635                               $1,826.44 Net Book Value      $1,826.44


In re: Hageland Aviation Services, Inc.
Case No. 20-10761                                                                                Page 7 of 11
                         Case 20-10755-BLS   Doc 191    Filed 05/12/20   Page 33 of 61
                                          SCHEDULE 49 ATTACHMENT
                                            Aircraft and Accessories

                          General Description                  Net Book Value Valuation Method Current Value
49.421   PROPELLER SN#DJ8728A- PA31                                  $4,964.83 Net Book Value      $4,964.83
49.422   PUMP BOOST                                                  $3,064.07 Net Book Value      $3,064.07
49.423   PUMP BOOST #2                                               $1,245.13 Net Book Value      $1,245.13
49.424   PUMP, AUX FUEL BOOST L/H                                    $7,622.76 Net Book Value      $7,622.76
49.425   PUMP, AUX FUEL BOOST R/H                                    $8,611.02 Net Book Value      $8,611.02
49.426   PUMP: VACUUM, NEW, 28V                                      $1,794.11 Net Book Value      $1,794.11
49.427   PUMP: VACUUM, NEW, 28V #2                                   $2,592.08 Net Book Value      $2,592.08
49.428   PUSHROD ASSY, ELEVATOR FWD                                  $1,675.28 Net Book Value      $1,675.28
49.429   RECEIVER, ADF KR87                                          $2,373.70 Net Book Value      $2,373.70
49.430   RECEIVER, GPS KLN90B                                        $2,635.29 Net Book Value      $2,635.29
49.431   RECEIVER,NAV/VIR32                                          $6,944.46 Net Book Value      $6,944.46
49.432   RECIEVER, GLIDESLOPE R443B                                    $459.12 Net Book Value        $459.12
49.433   REGULATOR, PRESSURE                                        $10,433.57 Net Book Value     $10,433.57
49.434   REGULATOR, VACUUM                                           $1,889.22 Net Book Value      $1,889.22
49.435   REGULATOR: VOLTAGE 28V                                        $194.57 Net Book Value        $194.57
49.436   REGULATOR: VOLTAGE P/N #VR580 #1                              $393.65 Net Book Value        $393.65
49.437   REGULATOR: VOLTAGE P/N #VR580 #2                              $395.08 Net Book Value        $395.08
49.438   REGULATOR: VOLTAGE P/N #VR580 #3                              $398.45 Net Book Value        $398.45
49.439   REGULATOR: VOLTAGE, NEW                                     $1,324.77 Net Book Value      $1,324.77
49.440   RELAY, FUEL CONTROL BOX                                     $5,462.30 Net Book Value      $5,462.30
49.441   REPEATER - GRAYCODE SERIAL                                  $2,051.23 Net Book Value      $2,051.23
49.442   RESERVOIR, L/H HEADER                                       $2,252.40 Net Book Value      $2,252.40
49.443   RESERVOIR, L/H HEADER                                       $4,136.28 Net Book Value      $4,136.28
49.444   RESPIRATOR: PATRICULATE, N95                                  $674.63 Net Book Value        $674.63
49.445   RH- DRAG BRACE, NOSE GEAR, MAIN GEAR                       $10,215.62 Net Book Value     $10,215.62
49.446   RIB ASSEMBLY                                                $1,286.39 Net Book Value      $1,286.39
49.447   RING ASSY ALT #2651022-18                                  $12,859.42 Net Book Value     $12,859.42
49.448   RING, ENGINE MOUNT                                          $2,286.11 Net Book Value      $2,286.11
49.449   RING, ENGINE MOUNT                                         $19,648.38 Net Book Value     $19,648.38
49.450   ROTABLES                                                     -$669.51 Net Book Value       -$669.51
49.451   ROTABLES                                                      $190.48 Net Book Value        $190.48
49.452   ROTABLES                                                      $295.63 Net Book Value        $295.63
49.453   ROTABLES                                                      $442.68 Net Book Value        $442.68
49.454   ROTABLES                                                      $497.26 Net Book Value        $497.26
49.455   ROTABLES                                                      $517.26 Net Book Value        $517.26
49.456   ROTABLES                                                      $571.43 Net Book Value        $571.43
49.457   ROTABLES                                                      $896.04 Net Book Value        $896.04
49.458   ROTABLES                                                      $949.85 Net Book Value        $949.85
49.459   ROTABLES                                                      $949.85 Net Book Value        $949.85
49.460   ROTABLES                                                      $949.85 Net Book Value        $949.85
49.461   ROTABLES                                                    $1,087.71 Net Book Value      $1,087.71
49.462   ROTABLES                                                    $1,114.73 Net Book Value      $1,114.73
49.463   ROTABLES                                                    $1,133.68 Net Book Value      $1,133.68
49.464   ROTABLES                                                    $1,189.20 Net Book Value      $1,189.20
49.465   ROTABLES                                                    $1,608.13 Net Book Value      $1,608.13
49.466   ROTABLES                                                    $1,608.13 Net Book Value      $1,608.13
49.467   ROTABLES                                                    $1,608.13 Net Book Value      $1,608.13
49.468   ROTABLES                                                    $1,636.22 Net Book Value      $1,636.22
49.469   ROTABLES                                                    $1,641.63 Net Book Value      $1,641.63
49.470   ROTABLES                                                    $1,641.63 Net Book Value      $1,641.63
49.471   ROTABLES                                                    $1,659.00 Net Book Value      $1,659.00
49.472   ROTABLES                                                    $1,709.50 Net Book Value      $1,709.50
49.473   ROTABLES                                                    $1,713.50 Net Book Value      $1,713.50
49.474   ROTABLES                                                    $1,793.20 Net Book Value      $1,793.20
49.475   ROTABLES                                                    $1,793.20 Net Book Value      $1,793.20
49.476   ROTABLES                                                    $1,793.20 Net Book Value      $1,793.20
49.477   ROTABLES                                                    $1,793.20 Net Book Value      $1,793.20
49.478   ROTABLES                                                    $1,793.20 Net Book Value      $1,793.20
49.479   ROTABLES                                                    $1,793.20 Net Book Value      $1,793.20
49.480   ROTABLES                                                    $1,910.23 Net Book Value      $1,910.23


In re: Hageland Aviation Services, Inc.
Case No. 20-10761                                                                                Page 8 of 11
                         Case 20-10755-BLS   Doc 191    Filed 05/12/20   Page 34 of 61
                                          SCHEDULE 49 ATTACHMENT
                                            Aircraft and Accessories

                            General Description                Net Book Value Valuation Method Current Value
49.481   ROTABLES                                                    $2,034.38 Net Book Value      $2,034.38
49.482   ROTABLES                                                    $2,275.27 Net Book Value      $2,275.27
49.483   ROTABLES                                                    $2,275.27 Net Book Value      $2,275.27
49.484   ROTABLES                                                    $2,298.44 Net Book Value      $2,298.44
49.485   ROTABLES                                                    $2,887.57 Net Book Value      $2,887.57
49.486   ROTABLES                                                    $8,640.43 Net Book Value      $8,640.43
49.487   ROTABLES                                                   $35,937.50 Net Book Value     $35,937.50
49.488   ROTABLES PURCHASED FROM YUTE                               $77,901.51 Net Book Value     $77,901.51
49.489   RUDDER BAR ASSY, FWD                                        $6,440.41 Net Book Value      $6,440.41
49.490   SCREEN AND COVER ASSY                                       $4,037.32 Net Book Value      $4,037.32
49.491   SEAT ASSY, 3RD AND 4TH                                      $9,509.83 Net Book Value      $9,509.83
49.492   SEAT ASSY, COPILOT                                          $6,951.72 Net Book Value      $6,951.72
49.493   SEAT BELT ASSY, PILOT/COPILOT                               $8,535.48 Net Book Value      $8,535.48
49.494   SENSO R FUEL LEVEL                                          $2,342.54 Net Book Value      $2,342.54
49.495   SENSOR,CURRENT HALL EFFECT                                  $1,406.22 Net Book Value      $1,406.22
49.496   SERVO, PITCH KS270C KFC225                                  $2,296.66 Net Book Value      $2,296.66
49.497   SERVO, PRIMARY ROLL KFC150                                  $5,134.35 Net Book Value      $5,134.35
49.498   SERVO, PRIMARY YAW KS271C KFC 225                           $2,617.39 Net Book Value      $2,617.39
49.499   SERVO, TRIM                                                 $5,486.95 Net Book Value      $5,486.95
49.500   SHAFT DOOR LATCH                                            $1,423.70 Net Book Value      $1,423.70
49.501   SHAFT, FUEL SELECTOR                                        $4,790.10 Net Book Value      $4,790.10
49.502   SHAFT, FWD CARGO DOOR LOCK                                  $2,817.07 Net Book Value      $2,817.07
49.503   SHIMMY DAMPENER                                             $2,100.26 Net Book Value      $2,100.26
49.504   SHIMMY DAMPNER, LORD ISOMERIC                               $4,767.36 Net Book Value      $4,767.36
49.505   SHIMMY DAMPNER, NLG                                        $10,545.42 Net Book Value     $10,545.42
49.506   SHOCK LINKAGE, INERTIA ICE VANE                             $1,535.03 Net Book Value      $1,535.03
49.507   SHROUD, EXHAUST L/H                                         $1,532.06 Net Book Value      $1,532.06
49.508   SKIN ASSY, ELEVATOR UPPER AND LOWER                         $3,947.19 Net Book Value      $3,947.19
49.509   SKIN, 1 FLAP L/H OTBD HEV                                   $1,771.95 Net Book Value      $1,771.95
49.510   SKIN, CENTER RUDDER TRAILING EDGE                           $3,517.94 Net Book Value      $3,517.94
49.511   SLAVING ACCESSORY                                           $2,752.66 Net Book Value      $2,752.66
49.512   SPACER, ENGINE MOUNT                                        $2,696.05 Net Book Value      $2,696.05
49.513   SPAR ASSY, AFT VERT STAB                                    $6,273.43 Net Book Value      $6,273.43
49.514   SPINNER ASSY, HARTZELL 207                                  $3,171.59 Net Book Value      $3,171.59
49.515   SPOILER ASSY, L/H                                           $5,395.10 Net Book Value      $5,395.10
49.516   SPOILER ASSY, R/H                                           $1,298.35 Net Book Value      $1,298.35
49.517   SPRING NG                                                   $7,896.88 Net Book Value      $7,896.88
49.518   SPRING NG                                                  $11,107.08 Net Book Value     $11,107.08
49.519   SPRING NG                                                  $11,667.12 Net Book Value     $11,667.12
49.520   SPRING NG                                                  $14,100.13 Net Book Value     $14,100.13
49.521   SPRING NG #2                                               $10,752.60 Net Book Value     $10,752.60
49.522   SPRING NG #2643062-4:CES                                   $18,715.94 Net Book Value     $18,715.94
49.523   SPRING NG #2643062-4:CES 2                                  $9,405.19 Net Book Value      $9,405.19
49.524   SPRING, CENTER MAIN GEAR 2641014-13                         $3,844.38 Net Book Value      $3,844.38
49.525   SPRING, CENTER MAIN GEAR 2641014-13-2                       $3,844.38 Net Book Value      $3,844.38
49.526   STALL WARNING TRANSDUCER                                      $669.36 Net Book Value        $669.36
49.527   STALL WARNING TRANSDUCER                                    $3,387.98 Net Book Value      $3,387.98
49.528   STALL WARNING TRANSDUCER                                    $7,142.20 Net Book Value      $7,142.20
49.529   STARTER GENERATOR                                           $1,023.66 Net Book Value      $1,023.66
49.530   STEP, L/H CABIN DOOR                                        $1,886.08 Net Book Value      $1,886.08
49.531   STEP, LOWER PASS ENT                                        $2,309.26 Net Book Value      $2,309.26
49.532   STEP, R/H CABIN DOOR                                       $18,029.85 Net Book Value     $18,029.85
49.533   STROBE, NAV R/H STARBOARD                                   $2,118.64 Net Book Value      $2,118.64
49.534   STRUT ASSMBLY RH                                            $3,071.60 Net Book Value      $3,071.60
49.535   STRUT, L/H WING LIFT                                       $11,629.92 Net Book Value     $11,629.92
49.536   STRUT, R/H WING LIFT                                        $3,370.24 Net Book Value      $3,370.24
49.537   SUPPORT ASSY, FWD NLG SPRING                                  $474.11 Net Book Value        $474.11
49.538   SUPPORT ASSY, FWD NLG SPRING                                  $863.37 Net Book Value        $863.37
49.539   SWITCH ASSY, FLAP ACTUATOR LIMIT                            $6,031.53 Net Book Value      $6,031.53
49.540   SWITCH, ACCELERATION                                        $2,258.27 Net Book Value      $2,258.27


In re: Hageland Aviation Services, Inc.
Case No. 20-10761                                                                                Page 9 of 11
                         Case 20-10755-BLS   Doc 191    Filed 05/12/20   Page 35 of 61
                                          SCHEDULE 49 ATTACHMENT
                                            Aircraft and Accessories

                           General Description                 Net Book Value Valuation Method Current Value
49.541   SWITCH, AUTOFEATHER HI PRESSURE                             $4,951.19 Net Book Value      $4,951.19
49.542   SWITCH, BAROMETRIC                                          $1,533.68 Net Book Value      $1,533.68
49.543   SWITCH, FUEL PRESSURE                                       $3,653.27 Net Book Value      $3,653.27
49.544   SWITCH, MASTER CAUTION                                      $1,407.36 Net Book Value      $1,407.36
49.545   SWITCH, PRESSURE DEICE SYSTEM                               $2,688.11 Net Book Value      $2,688.11
49.546   SWITCH,PRESSURE, BLEED AIR SYS                              $1,309.67 Net Book Value      $1,309.67
49.547   TAB DEFLECTION FIXTURE                                      $4,050.45 Net Book Value      $4,050.45
49.548   TACH GENERATOR 1900C                                        $5,052.86 Net Book Value      $5,052.86
49.549   TAWS GROUND PROXY                                               $0.00 Net Book Value          $0.00
49.550   TCAS ANTENNA S/N #83132                                     $4,578.75 Net Book Value      $4,578.75
49.551   TCAS COMPUTER,TRC791                                       $21,853.60 Net Book Value     $21,853.60
49.552   TDR 90 TRANSPONDER, ATC                                     $5,411.15 Net Book Value      $5,411.15
49.553   TEST SET, AUTOPILOT KTS-158                                 $3,997.66 Net Book Value      $3,997.66
49.554   TIMER, DEICE BF GOODRICH                                    $7,128.75 Net Book Value      $7,128.75
49.555   TIMER, TKS SYSTEM                                           $1,746.93 Net Book Value      $1,746.93
49.556   TOGW & LGW 208B LANDPLANE                                   $6,167.48 Net Book Value      $6,167.48
49.557   TORQUE LINK, UPPER                                         $15,329.35 Net Book Value     $15,329.35
49.558   TOWBAR: RING 2 1/4IN TELESCOPE                                $572.30 Net Book Value        $572.30
49.559   TRANSCEIVER, GPS GNS430W (UPGRADED TO WAAS)                $10,335.39 Net Book Value     $10,335.39
49.560   TRANSCEIVER, NAV/COM KX 165                                 $8,698.29 Net Book Value      $8,698.29
49.561   TRANSCEIVER, NAV/COMM KX170B                                $1,437.86 Net Book Value      $1,437.86
49.562   TRANSCEIVER, TDFM-136A 091258-1-10                          $3,773.52 Net Book Value      $3,773.52
49.563   TRANSCEIVER, VHF NAV/COMM WITH G/S 12V KX155                $1,159.49 Net Book Value      $1,159.49
49.564   TRANSDUCER, LIFT                                            $4,276.77 Net Book Value      $4,276.77
49.565   TRANSMITTER PART                                                $0.00 Net Book Value          $0.00
49.566   TRANSMITTER, FUEL QUANTITY                                  $1,527.83 Net Book Value      $1,527.83
49.567   TRANSMITTER, FUEL QUANTITY , MI                             $1,555.47 Net Book Value      $1,555.47
49.568   TRANSMITTER, FUEL QUANTITY, MI                                $763.91 Net Book Value        $763.91
49.569   TRANSMITTER, FUEL QUANTITY, MI #2                           $1,573.35 Net Book Value      $1,573.35
49.570   TRANSMITTER, FUEL QUANTITY, MI #3                           $1,573.35 Net Book Value      $1,573.35
49.571   TRANSMITTER, FUEL QUANTITY, MI #4                           $1,573.35 Net Book Value      $1,573.35
49.572   TRANSMITTER,FUEL FLO                                       $16,497.67 Net Book Value     $16,497.67
49.573   TRANSPONDER                                                 $5,347.31 Net Book Value      $5,347.31
49.574   TRANSPONDER, ATC                                            $5,167.69 Net Book Value      $5,167.69
49.575   TRANSPONDER, MODE S GTX330                                  $9,714.56 Net Book Value      $9,714.56
49.576   TRIM TAB ASSY, L/H ELEVATOR                                 $3,607.31 Net Book Value      $3,607.31
49.577   TRIM TAB ASSY, R/H ELEVATOR                                 $1,202.44 Net Book Value      $1,202.44
49.578   TRUNNION ASSY, L/H MAIN GEAR                                $1,001.02 Net Book Value      $1,001.02
49.579   TRUNNION ASSY, R/H MAIN GEAR                                  $983.17 Net Book Value        $983.17
49.580   TUBE ASSY                                                   $1,846.26 Net Book Value      $1,846.26
49.581   TUBE ASSY, ARMREST                                          $8,163.02 Net Book Value      $8,163.02
49.582   TUBE ASSY, SQUARE COPILOT CONTROL COLUMN                    $2,539.42 Net Book Value      $2,539.42
49.583   TUBE P/N #42530-003, BULBS P/N #453-751                     $1,700.11 Net Book Value      $1,700.11
49.584   TUBE, ACTUATOR                                              $1,748.91 Net Book Value      $1,748.91
49.585   TUBE, NOSE STEERING                                         $5,241.08 Net Book Value      $5,241.08
49.586   TUBE, PITOT STATIC                                          $1,381.52 Net Book Value      $1,381.52
49.587   TUBE: TRANSFERFUEL                                          $2,715.56 Net Book Value      $2,715.56
49.588   TURBO CHARGER, NAVAJO                                       $2,022.73 Net Book Value      $2,022.73
49.589   VACUUM MOTOR AND PUMP ASSY, STANDBY SYSTEM                  $1,508.64 Net Book Value      $1,508.64
49.590   VALVE, BRAKE DEICE                                          $1,505.65 Net Book Value      $1,505.65
49.591   VALVE, COMPRESSOR BLEED -114                               $10,545.23 Net Book Value     $10,545.23
49.592   VALVE, DEICE 208 FLOW CONTROL                               $7,590.39 Net Book Value      $7,590.39
49.593   VALVE, DUMP SOL. ASY                                          $595.02 Net Book Value        $595.02
49.594   VALVE, EJECTOR BYPASS                                       $5,152.19 Net Book Value      $5,152.19
49.595   VALVE, FUEL SELECTOR                                        $1,558.98 Net Book Value      $1,558.98
49.596   VALVE, HEAT DISTRIBUTION                                    $5,207.00 Net Book Value      $5,207.00
49.597   VALVE, OUTFLOW                                             $21,541.54 Net Book Value     $21,541.54
49.598   VALVE, P.R.S.O DUKES                                       $21,936.49 Net Book Value     $21,936.49
49.599   VALVE, PRECOOLER BYPASS                                    $10,392.55 Net Book Value     $10,392.55
49.600   VALVE, PRECOOLER THRU                                       $3,083.17 Net Book Value      $3,083.17


In re: Hageland Aviation Services, Inc.
Case No. 20-10761                                                                               Page 10 of 11
                         Case 20-10755-BLS   Doc 191    Filed 05/12/20   Page 36 of 61
                                          SCHEDULE 49 ATTACHMENT
                                            Aircraft and Accessories

                          General Description                Net Book Value Valuation Method Current Value
49.601   VALVE, TEMPERATURE CONTROL 27241287-01                    $3,965.96 Net Book Value      $3,965.96
49.602   VHF NAV/COMM                                              $2,988.34 Net Book Value      $2,988.34
49.603   WASHER: FLT, ST                                           $1,046.10 Net Book Value      $1,046.10
49.604   WEB ASSY, COWLING UPPER BLKHD                             $3,577.99 Net Book Value      $3,577.99
49.605   WELD ASSY, FWD DOOR HANDLE                                  $191.95 Net Book Value        $191.95
49.606   WHEEL ASSEMBLY                                            $1,541.94 Net Book Value      $1,541.94
49.607   WHEEL ASSY, MAIN 208                                      $1,555.22 Net Book Value      $1,555.22
49.608   WHEEL ASSY, MAIN NAVAJO                                   $9,134.56 Net Book Value      $9,134.56
49.609   WHEEL ASSY, NOSE                                          $3,872.47 Net Book Value      $3,872.47
49.610   WHEEL,ELEVATOR TRIM ASSY                                  $3,000.66 Net Book Value      $3,000.66
49.611   WHEEL: ASSEMBLY                                           $1,558.17 Net Book Value      $1,558.17
49.612   WHEEL: ASSEMBLY #1                                        $2,105.62 Net Book Value      $2,105.62
49.613   WHEEL: ASSEMBLY P/N #40-177A                              $1,342.17 Net Book Value      $1,342.17
49.614   WINDOW, PASSENGER OUTER                                   $3,549.13 Net Book Value      $3,549.13
49.615   WINDSHIELD, L/H HEATED 406 9910222-4                      $3,899.32 Net Book Value      $3,899.32
49.616   WINDSHIELD,R/H                                            $1,498.01 Net Book Value      $1,498.01
49.617   WING TIP, L/H                                             $1,253.35 Net Book Value      $1,253.35
49.618   WO PN #723655 - OVERHAUL                                    $148.44 Net Book Value        $148.44
49.619   YOKE ASSY, AILERON                                        $1,882.03 Net Book Value      $1,882.03
                                                       TOTAL: $3,261,035.10           TOTAL: $3,261,035.10




In re: Hageland Aviation Services, Inc.
Case No. 20-10761                                                                              Page 11 of 11
                          Case 20-10755-BLS        Doc 191     Filed 05/12/20        Page 37 of 61
                                               SCHEDULE 50 ATTACHMENT
                                          Other Machinery, Fixtures, and Equipment

                  General Description                 Net Book Value        Valuation Method         Current Value
 50.1    AIRTIME AND FEES                                      $5,074.50     Net Book Value                   $5,074.50
 50.2    CHECKED GEAR SELECTOR                                 $7,220.15     Net Book Value                   $7,220.15
 50.3    DECEMBER WIP                                           -$467.77     Net Book Value                    -$467.77
 50.4    EHM SERVICES FOR SELF-MANAGED                         $2,658.33     Net Book Value                   $2,658.33
 50.5    ENGINE DATA ACQUISITION                              $23,375.00     Net Book Value                  $23,375.00
 50.6    ENODES                                               $23,375.00     Net Book Value                  $23,375.00
 50.7    FLIGHT SIMULATOR                                          $0.00     Net Book Value                       $0.00
 50.8    FREIGHT CHARGE                                           $16.18     Net Book Value                      $16.18
 50.9    GENERAL SPARE PARTS & EQUIPMENT                   $2,749,354.96     Net Book Value               $2,749,354.96
 50.10   MARCH WIP                                             $5,590.55     Net Book Value                   $5,590.55
 50.11   MAY AIRTIME AND FEES                                  $4,281.29     Net Book Value                   $4,281.29
 50.12   RAW MATERIALS, STEEL                                  $1,175.00     Net Book Value                   $1,175.00
 50.13   SANDEL ST3400STC                                        $262.50     Net Book Value                     $262.50
 50.14   WIP AVIONICS DASH 8 1795-XXX-XX-XXXX                $222,463.54     Net Book Value                 $222,463.54
 50.15   WIP C207 CONFORMITY                                  $72,253.16     Net Book Value                  $72,253.16
 50.16   WIP FOQA AUGUST                                      $42,663.43     Net Book Value                  $42,663.43
 50.17   WIP FOQA OCTOBER                                      $6,081.96     Net Book Value                   $6,081.96
 50.18   WIP- NEW C208 - 1795-XXX-XX-XXXX                    -$23,375.00     Net Book Value                 -$23,375.00
 50.19   WIP-HAS-PAQ-FOQA 1795-XXX-XX-XXXX                   -$86,795.00     Net Book Value                 -$86,795.00
 50.20   WIP-HAS-PAQ-FOQA 1795-XXX-XX-XXXX                        $97.61     Net Book Value                      $97.61
 50.21   WIP-HAS-PAQ-FOQA 1795-XXX-XX-XXXX                       $135.30     Net Book Value                     $135.30
 50.22   WIP-HAS-PAQ-FOQA 1795-XXX-XX-XXXX                     $1,214.52     Net Book Value                   $1,214.52
 50.23   WIP-HAS-PAQ-FOQA 1795-XXX-XX-XXXX                     $3,080.78     Net Book Value                   $3,080.78
 50.24   WIP-HAS-PAQ-FOQA 1795-XXX-XX-XXXX                    $28,109.77     Net Book Value                  $28,109.77
 50.25   WIP-HAS-PAQ-FOQA 1795-XXX-XX-XXXX                    $29,969.56     Net Book Value                  $29,969.56
 50.26   WIP-HAS-PAQ-FOQA 1795-XXX-XX-XXXX                    $30,902.68     Net Book Value                  $30,902.68
 50.27   WIP-HAS-PAQ-FOQA 1795-XXX-XX-XXXX                    $50,836.06     Net Book Value                  $50,836.06
 50.28   WIP-HAS-PAQ-FOQA 1795-XXX-XX-XXXX                    $57,960.00     Net Book Value                  $57,960.00
 50.29   WIP-HAS-PAQ-FOQA 1795-XXX-XX-XXXX                    $59,287.50     Net Book Value                  $59,287.50
 50.30   WIP-HAS-PAQ-FOQA 1795-XXX-XX-XXXX                    $60,615.00     Net Book Value                  $60,615.00
 50.31   WIP-HAS-PAQ-FOQA 1795-XXX-XX-XXXX                    $70,912.50     Net Book Value                  $70,912.50
 50.32   WIP-HAS-PAQ-FOQA 1795-XXX-XX-XXXX                    $78,712.20     Net Book Value                  $78,712.20
 50.33   WIP-HAS-PAQ-FOQA 1795-XXX-XX-XXXX                   $381,148.02     Net Book Value                 $381,148.02
 50.34   WIP-OPERATIONS-PAQ                                        $0.00     Net Book Value                       $0.00
 50.35   WIP-OPERATIONS-PAQ                                    $9,483.00     Net Book Value                   $9,483.00
                                        TOTAL:             $3,917,672.28                TOTAL:            $3,917,672.28




In re: Hageland Aviation Services, Inc.
Case No. 20-10761                                                                                            Page 1 of 1
                                                     Case 20-10755-BLS           Doc 191      Filed 05/12/20       Page 38 of 61
                                                                             SCHEDULE 55 ATTACHMENT
                                      Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


                                                                                           Nature of Debtor's Interest
                 Description and Location of Property                        Location             in Property          Net Book Value Valuation Method Current Value
 55.1   16 NEW MATTRESSES AND PADS FOR BET                           Bethel, AK            Leasehold Improvement             $4,206.96 Net Book Value       $4,206.96
 55.2   4700 OLD INTERNATIONAL AIRPORT IMPROVEMENTS                  Anchorage, AK         Leasehold Improvement            $37,342.60 Net Book Value      $37,342.60
 55.3   AIR CONDITIONING UNIT & INSTALL                              Palmer, AK            Leasehold Improvement            $10,927.69 Net Book Value      $10,927.69
 55.4   ALCANTEL CONF BRIDGE                                         Fairbanks, AK         Leasehold Improvement             $6,482.05 Net Book Value       $6,482.05
 55.5   ALCANTEL PHONES                                              Fairbanks, AK         Leasehold Improvement            $28,426.78 Net Book Value      $28,426.78
 55.6   ASPHALT PAVING BRW FREIGHT FACILITY                          Barrow, AK            Leasehold Improvement            $15,547.61 Net Book Value      $15,547.61
 55.7   BETHEL PHASE CONVERTER                                       Bethel, AK            Leasehold Improvement             $4,823.97 Net Book Value       $4,823.97
 55.8   BETHEL PHONE UPGRADE                                         Bethel, AK            Leasehold Improvement            $13,789.26 Net Book Value      $13,789.26
 55.9   BUILDING MATERIALS                                           St. Mary's, AK        Leasehold Improvement             $4,467.48 Net Book Value       $4,467.48
55.10   BUILDING MATERIALS IMPROVEMENTS                              St. Mary's, AK        Leasehold Improvement             $4,831.91 Net Book Value       $4,831.91
55.11   BULK CONTAINER                                               Bethel, AK            Leasehold Improvement            $24,785.95 Net Book Value      $24,785.95
55.12   CAPE SMYTHE HANGAR DOOR (SHELL)                                                    Leasehold Improvement         $1,878,560.01 Net Book Value   $1,878,560.01
55.13   CAT5E CABLE RUNS                                             Palmer, AK            Leasehold Improvement            $13,443.45 Net Book Value      $13,443.45
55.14   DOOR IMPROVEMENT                                             Nome, AK              Leasehold Improvement            $24,242.73 Net Book Value      $24,242.73
55.15   FAI OFFICE ROOF REPAIR                                       Fairbanks, AK         Leasehold Improvement            $13,535.13 Net Book Value      $13,535.13
55.16   FAIRBANKS BACK-UP GENERATOR                                  Fairbanks, AK         Leasehold Improvement            $38,396.19 Net Book Value      $38,396.19
55.17   FAIRBANKS BATHROOM RENOVATIONS                               Fairbanks, AK         Leasehold Improvement             $6,061.31 Net Book Value       $6,061.31
55.18   FAIRBANKS LEASEHOLD IMPROVEMENT COMPLETION                   Fairbanks, AK         Leasehold Improvement            $29,326.67 Net Book Value      $29,326.67
55.19   FREEZER, INDOOR WALK-IN STORAGE                              Bethel, AK            Leasehold Improvement             $7,102.15 Net Book Value       $7,102.15
55.20   FREEZER, INDOOR WALK-IN STORAGE 2                            Akiak, AK             Leasehold Improvement             $8,066.02 Net Book Value       $8,066.02
55.21   FREEZER, INDOOR WALK-IN STORAGE 3                            St. Mary's, AK        Leasehold Improvement             $8,105.84 Net Book Value       $8,105.84
55.22   FREEZER, INDOOR WALK-IN STORAGE 4                            Deadhorse, AK         Leasehold Improvement             $8,696.46 Net Book Value       $8,696.46
55.23   FREEZER, INDOOR WALK-IN STORAGE 5                            Nome, AK              Leasehold Improvement             $9,016.25 Net Book Value       $9,016.25
55.24   FREEZER, OUTDOOR WALK-IN STORAGE                             KKotzebue, AKebue, AK Leasehold Improvement             $8,893.53 Net Book Value       $8,893.53
55.25   HANGAR NONPERM (SHELL)                                       Barrow, AK            Leasehold Improvement         $1,443,540.37 Net Book Value   $1,443,540.37
55.26   HANGER CONSTRUCTION                                          Barrow, AK            Leasehold Improvement           $268,666.83 Net Book Value     $268,666.83
55.27   LABOR                                                        Fairbanks, AK         Leasehold Improvement             $2,042.45 Net Book Value       $2,042.45
55.28   LOT 26GA PBR RED(24)                                                               Leasehold Improvement             $4,313.55 Net Book Value       $4,313.55
55.29   MAY 2019 CC                                                  Anchorage, AK         Leasehold Improvement             $5,609.36 Net Book Value       $5,609.36
55.30   PALLETS, FLOORING - FREIGHT                                  St. Mary's, AK        Leasehold Improvement               $187.50 Net Book Value         $187.50
55.31   PASSENGER TERMINAL EXPANISION (SHELL)                                              Leasehold Improvement         $3,426,535.43 Net Book Value   $3,426,535.43
55.32   PAVING 9205 SF NOME TERMINAL                                 Nome, AK              Leasehold Improvement            $21,590.10 Net Book Value      $21,590.10
55.33   PAX FACILITY DOORS                                           Barrow, AK            Leasehold Improvement            $12,616.29 Net Book Value      $12,616.29
55.34   PILOT HOUSE REMODEL KSM                                      St. Mary's, AK        Leasehold Improvement            $27,858.41 Net Book Value      $27,858.41
55.35   PILOT HOUSE REPAIR                                                                 Leasehold Improvement             $9,841.71 Net Book Value       $9,841.71
55.36   PILOT HOUSE REPAIR 2                                                               Leasehold Improvement             $2,823.07 Net Book Value       $2,823.07
55.37   PILOT HOUSE REPAIR 3                                                               Leasehold Improvement               $705.38 Net Book Value         $705.38
55.38   PLUMBING                                                                           Leasehold Improvement            $12,587.63 Net Book Value      $12,587.63
55.39   RAVN HQ IMPROVEMENT                                          Anchorage, AK         Leasehold Improvement            $41,938.92 Net Book Value      $41,938.92
55.40   REFRIGERATION IMPROVEMENT                                                          Leasehold Improvement             $3,198.33 Net Book Value       $3,198.33
55.41   REPAIRS/UPGRADES                                                                   Leasehold Improvement            $30,618.88 Net Book Value      $30,618.88
55.42   SEPTEMBER LEASEHOLD IMPROVEMENTS                             Anchorage, AK         Leasehold Improvement            $18,212.87 Net Book Value      $18,212.87
55.43   SIGNAGE FOR ST PAUL STATION START UP                         St. Paul, AK          Leasehold Improvement             $1,335.60 Net Book Value       $1,335.60
55.44   START-UP                                                     Fairbanks, AK         Leasehold Improvement            $10,777.21 Net Book Value      $10,777.21
55.45   TELEPHONE 907-852-7902/ MISC                                 Barrow, AK            Leasehold Improvement             $4,053.04 Net Book Value       $4,053.04
55.46   TELEPHONE INSTALL                                            Barrow, AK            Leasehold Improvement             $8,068.36 Net Book Value       $8,068.36
55.47   TERMINAL REPAIR                                                                    Leasehold Improvement             $5,785.05 Net Book Value       $5,785.05
55.48   TERMINAL REPAIR 2                                                                  Leasehold Improvement             $3,027.35 Net Book Value       $3,027.35
55.49   TERMINAL REPAIR 3                                                                  Leasehold Improvement             $2,664.32 Net Book Value       $2,664.32
55.50   TERMINAL REPAIR 4                                                                  Leasehold Improvement               $196.01 Net Book Value         $196.01
                                                                                                               TOTAL:    $7,577,872.02          TOTAL: $7,577,872.02




In re: Hageland Aviation Services, Inc.
Case No. 20-10761                                                                                                                                          Page 1 of 1
                                        Case 20-10755-BLS                       Doc 191        Filed 05/12/20           Page 39 of 61

  Fill in this information to identify the case:

  Debtor name: Hageland Aviation Services, Inc.

  United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                           Check if this is an
  Case number: 20-10761
                                                                                                                                                           amended ling


O cial Form 206D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible.

Part 1:     List Creditors Who Have Claims Secured by Property

1. Do any creditors have claims secured by debtor's property?

   No. Check this box and submit page 1 of this form to the court with debtor`s other schedules. Debtor has nothing else to report on this form.

   Yes. Fill in the information below.


2. List creditors who have secured claims.If a creditor has more than one secured claim, list the creditor
                                                                                                             Column A                             Column B
separately for each claim.
                                                                                                             Amount of Claim                      Value of collateral that
                                                                                                             Do not deduct the value of           supports this claim
                                                                                                             collateral.

  2.1                                                   Describe debtor's property that is subject to                     $92,257,994.74      Undetermined
           Creditor's name and mailing address          the lien:
                                                        All Owned Assets
              BNP Paribas
                                                        Describe the lien
              155 North Wacker Drive, Ste
                                                        Senior Secured Loan
              4450
              Chicago, IL60606                          Is the creditor an insider or related party?
                                                           No
           Date debt was incurred?
           7/31/2015                                       Yes
           Last 4 digits of account number              Is anyone else liable on this claim?
                                                           No
           Do multiple creditors have an interest
                                                           Yes. Fill out Schedule H: Codebtors(O cial
           in the same property?
               No                                      Form 206H)
                                                        As of the petition ling date, the claim is:
               Yes. Specify each creditor, including    Check all that apply.

          this creditor, and its relative priority.          Contingent

                                                             Unliquidated

                                                             Disputed




3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                                  $92,257,994.74
Page, if any.
Debtor   Hageland Aviation Services, Inc._________________________________________               Case number (if known) 20-10761________________________________________
         Name
                                       Case 20-10755-BLS                 Doc 191           Filed 05/12/20             Page 40 of 61
  Part 2:   List Others to Be Noti ed for a Debt That You Already Listed

  List in alphabetical order any others who must be noti ed for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies, assignees of
  claims listed above, and attorneys for secured creditors.
  If no others need to be noti ed for the debts listed in Part 1, do not ll out or submit this page. If additional pages are needed, copy this page.
   Name and address                                                                        On which line in Part 1 did you enter       Last 4 digits of account number for
                                                                                           the related creditor?                       this entity

   3.1                                                                                    Line 2.1
                BNP Paribas
                Attn: Guillaume Charrier
                787 Seventh Ave
                New York, NY10019



   3.2                                                                                    Line 2.1
                Ashby & Geddes, P.A.
                Attn: William P. Bowden & Gregory A. Taylor
                500 Delaware Avenue, 8th Fl
                PO Box 1150
                Wilmington, DE19899-1150



   3.3                                                                                    Line 2.1
                Winston & Strawn, LLP
                Attn: David Neier
                200 Park Avenue
                New York, NY10166-4193
                                      Case 20-10755-BLS                     Doc 191           Filed 05/12/20               Page 41 of 61

  Fill in this information to identify the case:

  Debtor name: Hageland Aviation Services, Inc.

  United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                               Check if this is an
  Case number: 20-10761
                                                                                                                                                               amended ling


O cial Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims. List
the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and Personal
Property (O cial Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (O cial Form 206G). Number the entries in Parts 1 and 2 in the boxes
on the left. If more space is needed for Part 1 or Part 2, ll out and attach the Additional Page of that Part included in this form.

Part 1:   List All Creditors with PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

   No. Go to Part 2.

   Yes. Go to line 2.


2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with priority unsecured
claims, ll out and attach the Additional Page of Part 1.

                                                                                                                              Total claim                    Priority amount

 2.1      Priority creditor’s name and mailing address                   As of the petition ling date, the claim is:                        $1,771.98                     $1,771.98
                                                                         Check all that apply.
          Alex Hoffman, Address on File
                                                                              Contingent
          Date or dates debt was incurred
          Undetermined                                                        Unliquidated

          Last 4 digits of account number                                     Disputed

                                                                         Basis for the claim:
          Specify Code subsection of PRIORITY unsecured                  Employee PTO Claim
          claim:                                                         Is the claim subject to offset?
          11 U.S.C. § 507(a) ( )
                                                                             No

                                                                             Yes



 2.2      Priority creditor’s name and mailing address                   As of the petition ling date, the claim is:                        $4,695.76                     $4,695.76
                                                                         Check all that apply.
          Andrew Miller, Address on File
                                                                              Contingent
          Date or dates debt was incurred
          Undetermined                                                        Unliquidated

          Last 4 digits of account number                                     Disputed

                                                                         Basis for the claim:
          Specify Code subsection of PRIORITY unsecured                  Employee PTO Claim
          claim:                                                         Is the claim subject to offset?
          11 U.S.C. § 507(a) ( )
                                                                             No

                                                                             Yes
Debtor   Hageland Aviation Services, Inc._________________________________________             Case number (if known) 20-10761________________________________________
         Name
                                     Case 20-10755-BLS                Doc 191           Filed 05/12/20            Page 42 of 61
   2.3     Priority creditor’s name and mailing address             As of the petition ling date, the claim is:                 $5,322.99                   $5,322.99
                                                                    Check all that apply.
           Benjamin Hebrink, Address on File
                                                                        Contingent
           Date or dates debt was incurred
           Undetermined                                                 Unliquidated

           Last 4 digits of account number                              Disputed

                                                                    Basis for the claim:
           Specify Code subsection of PRIORITY unsecured            Employee PTO Claim
           claim:
                                                                    Is the claim subject to offset?
           11 U.S.C. § 507(a) ( )
                                                                       No

                                                                       Yes



   2.4     Priority creditor’s name and mailing address             As of the petition ling date, the claim is:                 $5,050.17                   $5,050.17
                                                                    Check all that apply.
           Bryan Rasmussen, Address on File
                                                                        Contingent
           Date or dates debt was incurred
           Undetermined                                                 Unliquidated

           Last 4 digits of account number                              Disputed

                                                                    Basis for the claim:
           Specify Code subsection of PRIORITY unsecured            Employee PTO Claim
           claim:
                                                                    Is the claim subject to offset?
           11 U.S.C. § 507(a) ( )
                                                                       No

                                                                       Yes



   2.5     Priority creditor’s name and mailing address             As of the petition ling date, the claim is:                   $791.85                     $791.85
                                                                    Check all that apply.
           Carrie Curtis, Address on File
                                                                        Contingent
           Date or dates debt was incurred
           Undetermined                                                 Unliquidated

           Last 4 digits of account number                              Disputed
                                                                    Basis for the claim:
           Specify Code subsection of PRIORITY unsecured            Employee PTO Claim
           claim:                                                   Is the claim subject to offset?
           11 U.S.C. § 507(a) ( )
                                                                       No

                                                                       Yes



   2.6     Priority creditor’s name and mailing address             As of the petition ling date, the claim is:                 $7,839.58                   $7,839.58
                                                                    Check all that apply.
           Clinton Copeland, Address on File
                                                                        Contingent
           Date or dates debt was incurred
           Undetermined                                                 Unliquidated

           Last 4 digits of account number                              Disputed
                                                                    Basis for the claim:
           Specify Code subsection of PRIORITY unsecured            Employee PTO Claim
           claim:
                                                                    Is the claim subject to offset?
           11 U.S.C. § 507(a) ( )
                                                                       No

                                                                       Yes
Debtor    Hageland Aviation Services, Inc._________________________________________             Case number (if known) 20-10761________________________________________
          Name
                                       Case 20-10755-BLS               Doc 191           Filed 05/12/20            Page 43 of 61
   2.7      Priority creditor’s name and mailing address             As of the petition ling date, the claim is:                 $5,001.91                   $5,001.91
                                                                     Check all that apply.
            Eric Wilson, Address on File
                                                                         Contingent
            Date or dates debt was incurred
            Undetermined                                                 Unliquidated

            Last 4 digits of account number                              Disputed
                                                                     Basis for the claim:
            Specify Code subsection of PRIORITY unsecured            Employee PTO Claim
            claim:                                                   Is the claim subject to offset?
            11 U.S.C. § 507(a) ( )
                                                                        No

                                                                        Yes



   2.8      Priority creditor’s name and mailing address             As of the petition ling date, the claim is:                 $2,264.24                   $2,264.24
                                                                     Check all that apply.
            Isaias Carrillo, Address on File
                                                                         Contingent
            Date or dates debt was incurred
            Undetermined                                                 Unliquidated

            Last 4 digits of account number                              Disputed

                                                                     Basis for the claim:
            Specify Code subsection of PRIORITY unsecured            Employee PTO Claim
            claim:                                                   Is the claim subject to offset?
            11 U.S.C. § 507(a) ( )
                                                                        No

                                                                        Yes



   2.9      Priority creditor’s name and mailing address             As of the petition ling date, the claim is:                   $148.72                     $148.72
                                                                     Check all that apply.
            James Jaskowiak, Address on File
                                                                         Contingent
            Date or dates debt was incurred
            Undetermined                                                 Unliquidated

            Last 4 digits of account number                              Disputed
                                                                     Basis for the claim:
            Specify Code subsection of PRIORITY unsecured            Employee PTO Claim
            claim:                                                   Is the claim subject to offset?
            11 U.S.C. § 507(a) ( )
                                                                        No

                                                                        Yes



   2.10     Priority creditor’s name and mailing address             As of the petition ling date, the claim is:                 $4,322.95                   $4,322.95
                                                                     Check all that apply.
            Jeremy Roberts, Address on File
                                                                         Contingent
            Date or dates debt was incurred
            Undetermined                                                 Unliquidated

            Last 4 digits of account number                              Disputed

                                                                     Basis for the claim:
            Specify Code subsection of PRIORITY unsecured            Employee PTO Claim
            claim:                                                   Is the claim subject to offset?
            11 U.S.C. § 507(a) ( )
                                                                        No

                                                                        Yes
Debtor    Hageland Aviation Services, Inc._________________________________________                      Case number (if known) 20-10761________________________________________
          Name
                                       Case 20-10755-BLS                      Doc 191              Filed 05/12/20             Page 44 of 61
   2.11     Priority creditor’s name and mailing address                    As of the petition ling date, the claim is:                        $4,028.64                     $4,028.64
                                                                            Check all that apply.
            Moses Aluskak, Address on File
                                                                                  Contingent
            Date or dates debt was incurred
            Undetermined                                                          Unliquidated

            Last 4 digits of account number                                       Disputed
                                                                            Basis for the claim:
            Specify Code subsection of PRIORITY unsecured                   Employee PTO Claim
            claim:                                                          Is the claim subject to offset?
            11 U.S.C. § 507(a) ( )
                                                                               No

                                                                               Yes



   2.12     Priority creditor’s name and mailing address                    As of the petition ling date, the claim is:                        $3,693.12                     $3,693.12
                                                                            Check all that apply.
            Pamela Speer, Address on File
                                                                                  Contingent
            Date or dates debt was incurred
            Undetermined                                                          Unliquidated

            Last 4 digits of account number                                       Disputed
                                                                            Basis for the claim:
            Specify Code subsection of PRIORITY unsecured                   Employee PTO Claim
            claim:
                                                                            Is the claim subject to offset?
            11 U.S.C. § 507(a) ( )
                                                                               No

                                                                               Yes



   2.13     Priority creditor’s name and mailing address                    As of the petition ling date, the claim is:                      $336,712.00                Undetermined
                                                                            Check all that apply.
            Various
                                                                                  Contingent
            Date or dates debt was incurred
            Undetermined                                                          Unliquidated

            Last 4 digits of account number                                       Disputed
                                                                            Basis for the claim:
            Specify Code subsection of PRIORITY unsecured                   Passenger Claims
            claim:                                                          Is the claim subject to offset?
            11 U.S.C. § 507(a) ( 7 )
                                                                               No

                                                                               Yes



  Part 2:    List All Creditors with NONPRIORITY Unsecured Claims

  3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, ll out and attach the
  Additional Page of Part 2.

                                                                                                                                                                 Amount of claim

   3.1      Nonpriority creditor’s name and mailing address                                    As of the petition ling date, the claim is:                              $1,336,177.64
            Frontier Flying Service, Inc., 4700 Old International Airport Road,                Check all that apply.
            Anchorage, AK 99502                                                                    Contingent
            Date or dates debt was incurred
                                                                                                   Unliquidated
            Undetermined
                                                                                                   Disputed
                                                                                               Basis for the claim:
                                                                                               Intercompany Payable
                                                                                               Is the claim subject to offset?
                                                                                                   No

                                                                                                   Yes
Debtor   Hageland Aviation Services, Inc._________________________________________             Case number (if known) 20-10761________________________________________
         Name
                                    Case 20-10755-BLS                     Doc 191       Filed 05/12/20              Page 45 of 61
   3.2     Nonpriority creditor’s name and mailing address                            As of the petition ling date, the claim is:                      $12,782,663.99
           JJM, Inc., 4700 Old International Airport Road, Anchorage, AK 99502        Check all that apply.
           Date or dates debt was incurred                                                Contingent
           Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Intercompany Payable

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.3     Nonpriority creditor’s name and mailing address                            As of the petition ling date, the claim is:                           Unknown
           Kerry Pride, as Personal Representative of the Estate of Zachary Babat     Check all that apply.
           Date or dates debt was incurred                                                Contingent
           Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Litigation Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.4     Nonpriority creditor’s name and mailing address                            As of the petition ling date, the claim is:                           Unknown
           Krystin Peter, Frank J. Friendly and Catherine Beebe, mother of C.B.       Check all that apply.
           Date or dates debt was incurred                                                Contingent
           Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Litigation Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.5     Nonpriority creditor’s name and mailing address                            As of the petition ling date, the claim is:                    $325,503,384.45
           Ravn Air Group, Inc., 4700 Old International Airport Road, Anchorage, AK   Check all that apply.
           99502                                                                          Contingent
           Date or dates debt was incurred
                                                                                          Unliquidated
           Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Intercompany Payable
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Hageland Aviation Services, Inc._________________________________________                     Case number (if known) 20-10761________________________________________
          Name
                                        Case 20-10755-BLS                    Doc 191           Filed 05/12/20               Page 46 of 61
   3.6      Nonpriority creditor’s name and mailing address                                 As of the petition ling date, the claim is:                                   Unknown
            Renfros Alaskan Adventures, Inc.                                                Check all that apply.
            Date or dates debt was incurred                                                      Contingent
            Undetermined
                                                                                                 Unliquidated

                                                                                                 Disputed
                                                                                            Basis for the claim:
                                                                                            Litigation Claim
                                                                                            Is the claim subject to offset?
                                                                                                No

                                                                                                Yes



  Part 3:    List Others to Be Noti ed About Unsecured Claims

  4. List in alphabetical order any others who must be noti ed for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees of claims
  listed above, and attorneys for unsecured creditors.

  If no others need to be noti ed for the debts listed in Parts 1 and 2, do not ll out or submit this page. If additional pages are needed, copy the next page.
   Name and mailing address                                                                     On which line in Part 1 or Part 2 is the related              Last 4 digits of
                                                                                                creditor (if any) listed?                                     account number, if any

   4.1.                                                                                        Line



                                                                                                      Not listed. Explain




  Part 4:    Total Amounts of the Priority and Nonpriority Unsecured Claims

  5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                                              Total of claim amounts

  5a. Total claims from Part 1                                                                                                        5a.                              $381,643.91
  5b. Total claims from Part 2                                                                                                        5b.                          $339,622,226.08
  5c. Total of Parts 1 and 2                                                                                                          5c.
                                                                                                                                                                 $340,003,869.99
  Lines 5a + 5b = 5c.
                                    Case 20-10755-BLS                   Doc 191          Filed 05/12/20             Page 47 of 61

  Fill in this information to identify the case:

  Debtor name: Hageland Aviation Services, Inc.

  United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                      Check if this is an
  Case number: 20-10761
                                                                                                                                                      amended ling


O cial Form 206G
Schedule G: Executory Contracts and Unexpired Leases

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

Schedule G:    Executory Contracts and Unexpired Leases

1. Does the debtor have any executory contracts or unexpired leases?

   No. Check this box and le this form with the court with the debtor’s other schedules. There is nothing else to report on this form.

   Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (O cial Form 206A/B).



 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with whom the debtor
                                                                                         has an executory contract or unexpired lease

2.1     State what the contract        Advantage Flight Solutions LLC - Black Rock      Advantage Flight Solutions, LLC, Bryan H. Lang, 9590 Prototype Court, Suite 300,
        or lease is for and the        City Air Carrier Agreement Hageland Aviation     Reno, NV 89521
        nature of the debtor’s         Services Inc Terms and Conditions
        interest
        State the term                 -625 Days
        remaining
        List the contract number
        of any government
        contract


2.2     State what the contract        Aircraft Charter Agreement                       Alion Science and Technology, 8193 Dorsey Run Road, Suite 250, Annapolis
        or lease is for and the                                                         Junction, MD 20701
        nature of the debtor’s
        interest
        State the term                 -1063 Days
        remaining
        List the contract number
        of any government
        contract


2.3     State what the contract        Airline Card Service Agreement                   American Express Travel Related Services Company, Inc., American Express
        or lease is for and the                                                         Payment Services Limited, Attn: President, Global Merchant Services, 3 World
        nature of the debtor’s                                                          Financial Center, 200 Vesey Street, 40th Floor, New York, NY 10285
        interest
        State the term                 Unknown
        remaining
        List the contract number
        of any government
        contract


2.4     State what the contract        Deobligation of Task Order                       AQD Aviation AK-G
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                 Unknown
        remaining
        List the contract number
        of any government
        contract
Debtor   Hageland Aviation Services, Inc._________________________________________          Case number (if known) 20-10761________________________________________
         Name
                                      Case 20-10755-BLS                 Doc 191      Filed 05/12/20             Page 48 of 61
  2.5      State what the contract     Order for Supplies or Services                AQD Aviation AK-G
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract


  2.6      State what the contract     Cockpit Access Security                       Arinc, Yn S. Choong, 2551 Riva Road, Annapolis, MD 21401-7465
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              -1218 Days
           remaining
           List the contract number
           of any government
           contract


  2.7      State what the contract     Order for Supplies or Services                BLM-AK Alaska Fire Service, 1544 Gaffney Rd, PO Box 35005, Ft. Wainwright, AK
           or lease is for and the                                                   99703-0005
           nature of the debtor’s
           interest
           State the term              -346 Days
           remaining
           List the contract number    D17PC00054
           of any government
           contract


  2.8      State what the contract     Order for Supplies or Services                BLM-AK Anchorage Field O ce, 4700 BLM Road, Anchorage, AK 99507-2591
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              -362 Days
           remaining
           List the contract number    D17PC00054
           of any government
           contract


  2.9      State what the contract     Customer Sales Agreement                      Boeing Distribution, Inc. (BDI), Corey J. McBride, PO Box 619048, Dallas, TX 75261-
           or lease is for and the                                                   9048
           nature of the debtor’s
           interest
           State the term              142 Days
           remaining
           List the contract number
           of any government
           contract


  2.10     State what the contract     Customer Sales Agreement                      Boeing Distribution, Inc. (BDI), Corey J. McBride, PO Box 619048, Dallas, TX 75261-
           or lease is for and the                                                   9048
           nature of the debtor’s
           interest
           State the term              142 Days
           remaining
           List the contract number
           of any government
           contract
Debtor   Hageland Aviation Services, Inc._________________________________________            Case number (if known) 20-10761________________________________________
         Name
                                      Case 20-10755-BLS                Doc 191         Filed 05/12/20             Page 49 of 61
  2.11     State what the contract     PAQ Lease Agreement 00-1                        City of Palmer, Attn. City Manager, 231 W Evergreen Ave, Palmer, AK 99645
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              50 Days
           remaining
           List the contract number    00-1
           of any government
           contract


  2.12     State what the contract     Master Agreement Department of Natural          Department of Natural Resources, Forestry Palmer, 101 Airport Road, Palmer, AK
           or lease is for and the     Resources                                       99645
           nature of the debtor’s
           interest
           State the term              1420 Days
           remaining
           List the contract number    MA 10 190000248-1
           of any government
           contract


  2.13     State what the contract     Donny Olsen BRW sublease                        Donald Olson Enterprises Inc., P.O Box 241248, Anchorage, AK 99524-1248
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract


  2.14     State what the contract     Ground Service Agreement                        Everts Air Cargo
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract


  2.15     State what the contract     Ground Service Agreement                        Everts Air Cargo
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract


  2.16     State what the contract     Memorandum of Agreement Between                 Federal Aviation Administration, Attn: Troy Teachey, Andrew Shutt, Linda Applewhite,
           or lease is for and the     Department of Transportation Federal Aviation   Roseanne Albrecht, 600 Independence Avenue, SW, Washington, DC 20591
           nature of the debtor’s      Administration and Hageland Aviation Services
           interest                    for Upgrade of Beech 1900 Aircraft with Rule-
                                       Compliant ADS-B Equipment

           State the term              Unknown
           remaining
           List the contract number    369KA7-18-T-00004
           of any government
           contract
Debtor   Hageland Aviation Services, Inc._________________________________________          Case number (if known) 20-10761________________________________________
         Name
                                      Case 20-10755-BLS                  Doc 191     Filed 05/12/20              Page 50 of 61
  2.17     State what the contract     Cartage Agent Transportation Agreement        Federal Express Corporation, Manager, Contract Transportation P&A, 3690 Hacks
           or lease is for and the                                                   Cross Road, Building 1 2nd Floor, Memphis , TN 38125
           nature of the debtor’s
           interest
           State the term              -2047 Days
           remaining
           List the contract number    12-5736-000
           of any government
           contract


  2.18     State what the contract     Cartage Agent Transportation Agreement        Federal Express Corporation, Manager, Contract Transportation P&A, 3690 Hacks
           or lease is for and the                                                   Cross Road, Building 1 2nd Floor, Memphis , TN 38125
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number    15-5894-000
           of any government
           contract


  2.19     State what the contract     Agreement for Reduced Rate Transportation     FedEx Corporation, 942 S Shady Grove Road, Memphis , TN 38120
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number    FX020000
           of any government
           contract


  2.20     State what the contract     Agreement for Reduced Rate Transportation     FedEx Corporation, Industry Affairs, 942 S Shady Grove Road, Memphis , TN 38120
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number    17-0178-000
           of any government
           contract


  2.21     State what the contract     ONEpay Online Authorization                   First National Bank Alaska, Electronic Banking Service Department, 1753 Gambell
           or lease is for and the                                                   Street, Anchorage , AK 99501
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract


  2.22     State what the contract     One Time Agreement for Training               FlightSafety International Inc., Marine Air Terminal, Laguardia Airport, Flushing, NY
           or lease is for and the                                                   11371
           nature of the debtor’s
           interest
           State the term              -132 Days
           remaining
           List the contract number
           of any government
           contract
Debtor   Hageland Aviation Services, Inc._________________________________________            Case number (if known) 20-10761________________________________________
         Name
                                      Case 20-10755-BLS                 Doc 191        Filed 05/12/20              Page 51 of 61
  2.23     State what the contract     Space and Power Collocation Agreement           GCI Communication Corp., Attn:Rachelle A. Alger, Contracts Administrator, 2550
           or lease is for and the                                                     Denali Street, Suite 1000, Anchorage, AK 99503
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract


  2.24     State what the contract     Master Service Agreement                        Glacier Oil and Gas Corp., Conrad Perry, 601 W. 5th Ave., Suite 310, Anchorage, AK
           or lease is for and the                                                     99501
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract


  2.25     State what the contract     Bilateral Interline Tra c Agreement-Passenger   Hahn Air Lines GmbH, An der Trift 65, Dreieich, 63303, Germany
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract


  2.26     State what the contract     Amendment of Solicitation/Modi cation of        Interior Business Center, AQD, Attn: Valerie Flynn, Division 4/Branch 1A, 4405 Lear
           or lease is for and the     Contract                                        Court, Anchorage, AK 99502
           nature of the debtor’s
           interest
           State the term              -1137 Days
           remaining
           List the contract number    D17PC00054
           of any government
           contract


  2.27     State what the contract     Amendment of Solicitation/Modi cation of        Interior Business Center, AQD, Attn: Valerie Flynn, Division 4/Branch 1A, 4405 Lear
           or lease is for and the     Contract                                        Court, Anchorage, AK 99502
           nature of the debtor’s
           interest
           State the term              -772 Days
           remaining
           List the contract number    D17PC00054
           of any government
           contract


  2.28     State what the contract     Amendment of Solicitation/Modi cation of        Interior Business Center, AQD, Attn: Valerie Flynn, Division 4/Branch 1A, 4405 Lear
           or lease is for and the     Contract                                        Court, Anchorage, AK 99502
           nature of the debtor’s
           interest
           State the term              -407 Days
           remaining
           List the contract number    D17PC00054
           of any government
           contract
Debtor   Hageland Aviation Services, Inc._________________________________________          Case number (if known) 20-10761________________________________________
         Name
                                      Case 20-10755-BLS                 Doc 191      Filed 05/12/20              Page 52 of 61
  2.29     State what the contract     Amendment of Solicitation/Modi cation of      Interior Business Center, AQD, Attn: Valerie Flynn, Division 4/Branch 1A, 4405 Lear
           or lease is for and the     Contract                                      Court, Anchorage, AK 99502
           nature of the debtor’s
           interest
           State the term              -41 Days
           remaining
           List the contract number    D17PC00054
           of any government
           contract


  2.30     State what the contract     Fixed Wing on Call Contract                   Interior Business Center, AQD, Attn: Valerie Flynn, Division 4/Branch 1A, 4405 Lear
           or lease is for and the                                                   Court, Anchorage, AK 99502
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number    D17PC00054
           of any government
           contract


  2.31     State what the contract     Fixed Wing on Call Contract                   Interior Business Center, AQD, Attn: Valerie Flynn, Division 4/Branch 1A, 4405 Lear
           or lease is for and the                                                   Court, Anchorage, AK 99502
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number    D17PC00054
           of any government
           contract


  2.32     State what the contract     Order for Supplies or Services                Interior Business Center, AQD, Valerie Flynn, Division 4/Branch 1A, 4405 Lear Court,
           or lease is for and the                                                   Anchrorage, AK 99502
           nature of the debtor’s
           interest
           State the term              -497 Days
           remaining
           List the contract number    D17PC00054
           of any government
           contract


  2.33     State what the contract     Fueling Services Agreement                    International Aviation Services, Inc., 4200 West 50th Avenue, Anchrorage, AK 99502
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract


  2.34     State what the contract     Air Support Service Agreement                 Jacobs, Attn: Teresa Bennett, 4300 B St., Suite 600, Anchorage, AK 99503
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract
Debtor   Hageland Aviation Services, Inc._________________________________________          Case number (if known) 20-10761________________________________________
         Name
                                      Case 20-10755-BLS                  Doc 191     Filed 05/12/20             Page 53 of 61
  2.35     State what the contract     Emergency Services Service Agreement          Kenyon International Emergency Services, Inc., 15180 Grand Point Drive, Houston,
           or lease is for and the                                                   TX 77090
           nature of the debtor’s
           interest
           State the term              -893 Days
           remaining
           List the contract number
           of any government
           contract


  2.36     State what the contract     International Registry Services Agreement     McAfee & Taft, 211 North Robinson , Two Leadership Square 10th Floor, Oklahoma
           or lease is for and the                                                   City, OK 73102-7103
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract


  2.37     State what the contract     Time Slot Reservation Agreement               Metal Innovations Inc, 22215 Yellow Gate Lane NE, Aurora, OR 97002
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number    ST02549SE
           of any government
           contract


  2.38     State what the contract     Rental Agreement                              Midnight Sun Vending LLC
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract


  2.39     State what the contract     IATA Standard Safety Assessment Proposal      Morten Beyer & Agnew, 2101 Wilson Boulevard, Suite 1001, Arlington, VA 22201
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract


  2.40     State what the contract     Aircraft Lease                                N752RV, LLC, Bob Hajdukovich, 229 Iditarod Avenue, Fairbanks, AK 99701
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract
Debtor   Hageland Aviation Services, Inc._________________________________________          Case number (if known) 20-10761________________________________________
         Name
                                      Case 20-10755-BLS               Doc 191        Filed 05/12/20             Page 54 of 61
  2.41     State what the contract     Diesel Truck Rental                           Native Village of Point Lay IRA, JoAnne Neakok, O ce Manager, P.O. Box 59031,
           or lease is for and the                                                   Point Lay, AK 99759
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract


  2.42     State what the contract     Agreement for Services                        Northern Air Cargo, Inc. , 3900 Old International Airport Road, Anchorage, AK 99502
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract


  2.43     State what the contract     Engine Rental Agreement                       Pratt & Whitney Canada Corp, 1000, Marle Vitorin, Longueull, QC J4G 1A1, Canada
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              364989 Days
           remaining
           List the contract number    707152
           of any government
           contract


  2.44     State what the contract     Fleet Enhancement Agreement                   Pratt & Whitney Canada Corp, 1000, Marle Vitorin, Longueull, QC J4G 1A1, Canada
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number    13-010MT51
           of any government
           contract


  2.45     State what the contract     Like/Kind Exchange and Transfer Agreement     Redding Aero Enterprices Inc, 3775 Flight Ave., Redding, CA 96002
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract


  2.46     State what the contract     Ground Service Agreement                      Ryan Air, Inc., 6400 Carl Brady Dr., Anchorage, AK 99502
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract
Debtor   Hageland Aviation Services, Inc._________________________________________          Case number (if known) 20-10761________________________________________
         Name
                                      Case 20-10755-BLS               Doc 191        Filed 05/12/20             Page 55 of 61
  2.47     State what the contract     Jumpseat Agreement                            Silver Airways Corp., James Kingston, Jumpseat Committee Chair, 1100 Lee
           or lease is for and the                                                   Wagener Blvd, Suite 201, Fort Lauderdale, FL 33315
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract


  2.48     State what the contract     Land Lease ADA-71438                          State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              6578 Days
           remaining
           List the contract number    ADA-71438
           of any government
           contract


  2.49     State what the contract     Supplement No. 1 to Land Lease ADA-71438      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              6578 Days
           remaining
           List the contract number    ADA-71438
           of any government
           contract


  2.50     State what the contract     Land Lease ADA-08566                          State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, P.O Box 196960, Anchorage, AK 99519-6960
           nature of the debtor’s
           interest
           State the term              15769 Days
           remaining
           List the contract number    ADA-08566
           of any government
           contract


  2.51     State what the contract     Supplement No. 1 to Land Lease ADA-08566      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, P.O Box 196960, Anchorage, AK 99519-6960
           nature of the debtor’s
           interest
           State the term              15769 Days
           remaining
           List the contract number    ADA-08566
           of any government
           contract


  2.52     State what the contract     Supplement No. 2 to Land Lease ADA-08566      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, P.O Box 196960, Anchorage, AK 99519-6960
           nature of the debtor’s
           interest
           State the term              15769 Days
           remaining
           List the contract number    ADA-08566
           of any government
           contract
Debtor   Hageland Aviation Services, Inc._________________________________________              Case number (if known) 20-10761________________________________________
         Name
                                      Case 20-10755-BLS                    Doc 191       Filed 05/12/20              Page 56 of 61
  2.53     State what the contract     Land Lease ADA-08634                              State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                       Property Management, P.O Box 196960, Anchorage, AK 99519-6960
           nature of the debtor’s
           interest
           State the term              15818 Days
           remaining
           List the contract number    ADA-08566
           of any government
           contract


  2.54     State what the contract     Land Lease ADA-09178                              State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                       Property Management, P.O Box 196960, Anchorage, AK 99519-6960
           nature of the debtor’s
           interest
           State the term              18722 Days
           remaining
           List the contract number    ADA-09178
           of any government
           contract


  2.55     State what the contract     Master Agreement - Emergency Aircraft             State of Alaska, Dept. of Natural Resources, Division of Forestry, Shawn M. Olsen,
           or lease is for and the     Services for Wildland Fire Support                101 Airport Road, Palmer, AK 99645
           nature of the debtor’s
           interest
           State the term              1420 Days
           remaining
           List the contract number    MA 10 190000248-1
           of any government
           contract


  2.56     State what the contract     State of Alaska Contract Award                    State of Alaska- Dept. of Corrections, Michael Roberson, 550 W. 7th Avenue, Ste.
           or lease is for and the                                                       1800, Anchorage, AK 99501
           nature of the debtor’s
           interest
           State the term              -1046 Days
           remaining
           List the contract number    170012923
           of any government
           contract


  2.57     State what the contract     State of Alaska Bilateral Amendment to            State of Alaska- Dept. of Corrections, Michael Roberson, 550 W. 7th Avenue, Ste.
           or lease is for and the     Standard Contract Form                            1800, Anchorage, AK 99501
           nature of the debtor’s
           interest
           State the term              -681 Days
           remaining
           List the contract number    170012923
           of any government
           contract


  2.58     State what the contract     State of Alaska, Division of Forestry, Aircraft   State of Alaska- Division of Forestry, Jason Jordet, 550 W. 7th Avenue, Ste. 1450,
           or lease is for and the     Rental Offer                                      Anchorage, AK 99501
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract
Debtor   Hageland Aviation Services, Inc._________________________________________            Case number (if known) 20-10761________________________________________
         Name
                                      Case 20-10755-BLS                 Doc 191        Filed 05/12/20              Page 57 of 61
  2.59     State what the contract     State of Alaska Contract Award                  State of Alaska- Division of General Services, Shavonne Jordan, 333 Willoughby
           or lease is for and the                                                     Avenue, 7th Floor, Juneau, AK 99811
           nature of the debtor’s
           interest
           State the term              -1046 Days
           remaining
           List the contract number    2017-9900-3411 F
           of any government
           contract


  2.60     State what the contract     State of Alaska Contract Award                  State of Alaska- Division of General Services, Shavonne Jordan, 333 Willoughby
           or lease is for and the                                                     Avenue, 7th Floor, Juneau, AK 99811
           nature of the debtor’s
           interest
           State the term              -316 Days
           remaining
           List the contract number    2019-9900-3987 U
           of any government
           contract


  2.61     State what the contract     State of Alaska Advice of Change in             State of Alaska- Division of General Services, Shavonne Jordan, 333 Willoughby
           or lease is for and the     Contractual Document - Amendment                Avenue, 7th Floor, Juneau, AK 99811
           nature of the debtor’s
           interest
           State the term              50 Days
           remaining
           List the contract number    2019-9900-3987 U
           of any government
           contract


  2.62     State what the contract     Station Agent Agreement - Contracted Services   Togiak Transportation Services, Gary Carlos, PO Box 249, Togiak, AK 99678
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract


  2.63     State what the contract     Air Carrier Certi cate/Authorization from DOT   US DOT Federal Aviation Administration, Ivon Borgen,
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number    EPUA174D
           of any government
           contract


  2.64     State what the contract     Engine Lease Agreement                          Vector Aerospace Engine Services-Atlantic Inc., Attn: Jeff Poirier, 800 Aerospace
           or lease is for and the                                                     Blvd., Hangar #8, Summerside PE C1N 4P6, Canada
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract
Debtor   Hageland Aviation Services, Inc._________________________________________           Case number (if known) 20-10761________________________________________
         Name
                                      Case 20-10755-BLS               Doc 191         Filed 05/12/20              Page 58 of 61
  2.65     State what the contract     Settlement Agreement for Corvus Debt owed to   Vector Aerospace Engine Services-Atlantic Inc., Jeff Piorier, 800 Aerospace Blvd.,
           or lease is for and the     Vector Aerospace                               Slemon Park, Prince Edward Island, C0B2A0, Canada
           nature of the debtor’s
           interest
           State the term              -234 Days
           remaining
           List the contract number
           of any government
           contract


  2.66     State what the contract     Aircraft Charter Agreement                     Zero Point Zero Production, Inc., Kati Davenport, 875 Avenue of the Americas, 19th
           or lease is for and the                                                    Floor, New York, NY 10001
           nature of the debtor’s
           interest
           State the term              -1883 Days
           remaining
           List the contract number
           of any government
           contract
                                        Case 20-10755-BLS                       Doc 191             Filed 05/12/20                Page 59 of 61

  Fill in this information to identify the case:

  Debtor name: Hageland Aviation Services, Inc.

  United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                                        Check if this is an
  Case number: 20-10761
                                                                                                                                                                        amended ling


O cial Form 206H
Schedule H: Codebtors

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the Additional Page to this
page.

1. Does the debtor have any codebtors?

      No. Check this box and submit this form to the court with the debtor’s other schedules. Nothing else needs to be reported on this form.

      Yes


2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors, Schedules D-G. Include all
guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one
creditor, list each creditor separately in Column 2.

 Column 1: Codebtor                                                                                 Column 2: Creditor


 Name                              Mailing Address                                                  Name                                                              Check all schedules
                                                                                                                                                                      that apply:

2.1                                                                                                BNP Paribas                                                             D
                                    Corvus Airlines, Inc.
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G



2.2                                                                                                BNP Paribas                                                             D
                                    Frontier Flying Services, Inc.
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G



2.3                                                                                                BNP Paribas                                                             D
                                    HoTH, Inc.
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G



2.4                                                                                                BNP Paribas                                                             D
                                    JJM, Inc.
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G



2.5                                                                                                BNP Paribas                                                             D
                                    Peninsula Aviation Services, Inc.
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G



2.6                                                                                                BNP Paribas                                                             D
                                    Ravn Air Group Holdings, LLC
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G
Debtor   Hageland Aviation Services, Inc._________________________________________         Case number (if known) 20-10761________________________________________
         Name
                                   Case 20-10755-BLS                  Doc 191        Filed 05/12/20           Page 60 of 61
  2.7                                                                                BNP Paribas                                                 D
                                Ravn Air Group, Inc.
                                4700 Old International Airport Road                                                                              E/F
                                Anchorage, AK99502
                                                                                                                                                 G
                                    Case 20-10755-BLS                        Doc 191   Filed 05/12/20              Page 61 of 61

  Fill in this information to identify the case:

  Debtor name: Hageland Aviation Services, Inc.

  United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                   Check if this is an
  Case number: 20-10761
                                                                                                                                                   amended ling


O cial Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the schedules of
assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those documents. This form must
state the individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in nes up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


  I am the president, another o cer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual serving as a
  representative of the debtor in this case.

  I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


       Schedule A/B: Assets–Real and Personal Property (O cial Form 206A/B)

       Schedule D: Creditors Who Have Claims Secured by Property (O cial Form 206D)

       Schedule E/F: Creditors Who Have Unsecured Claims (O cial Form 206E/F)

       Schedule G: Executory Contracts and Unexpired Leases (O cial Form 206G)

       Schedule H: Codebtors (O cial Form 206H)

       Summary of Assets and Liabilities for Non-Individuals (O cial Form 206Sum)

       Amended Schedule

       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (O cial Form 204)

       Other document that requires a
  declaration

I declare under penalty of perjury that the foregoing is true and correct.

05/11/2020                                                                             /s/ John Mannion

Executed on                                                                            Signature of individual signing on behalf of debtor
                                                                                       John Mannion

                                                                                       Printed name
                                                                                       Chief Financial O cer

                                                                                       Position or relationship to debtor
